EXHIBIT 10.27

SIXTH AMENDMENT TO CREDIT AGREEMENT

      THIS SIXTH AMENDMENT TO CREDIT AGREEMENT (the "Sixth Amendment") made this
28th day of December, 2001 between DISC GRAPHICS, INC., a Delaware corporation,
having its principal place of business at 10 Gilpin Avenue, Hauppauge, New York
11788 ("Borrower"), THE DIME SAVINGS BANK OF NEW YORK, FSB, a New York banking
organization, having an office at 1377 Motor Parkway, Islandia, New York 11788
(the "Bank") and DIME COMMERCIAL CORP., a New York corporation having a place of
business at 1180 Avenue of the Americas, New York, New York 10036 (the "Agent").

W I T N E S S E T H :

      WHEREAS, the Borrower and the Bank entered into a Credit Agreement dated
as of the 1st day of December, 1998 as amended by certain amendments thereto
dated July 1, 1999, February 25, 2000, September 20, 2000, June 22, 2000 and
August 14, 2000 (hereinafter, the "Credit Agreement"); and

      WHEREAS, the Borrower has requested that the Bank agree to certain
amendments to the Credit Agreement and the Bank has agreed to do so, subject to
the execution and delivery of, and subject to the terms and conditions of, this
Sixth Amendment; and

      WHEREAS, the Bank has requested that the Agent service the Credit
Agreement and the transactions contemplated thereunder for the benefit of the
Bank, and the Borrower consents to and acknowledges such arrangement.

      NOW, THEREFORE, in consideration of Ten ($10.00) Dollars and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Borrower and the Bank do hereby agree as follows:

      1.    Defined Terms.    As used in this Sixth Amendment, capitalized
terms, unless otherwise defined, shall have the meanings set forth in the Credit
Agreement.

      2.    Representations and Warranties.    As an inducement for the Bank to
enter into this Sixth Amendment, the Borrower represents and warrants as
follows:

      A.    That with respect to the Credit Agreement and the other Loan
Documents executed in connection therewith and herewith:

           (i)    There are no defenses or offsets to the Borrower's obligations
under the Credit Agreement, as in effect prior to the effectiveness of this
Sixth Amendment or as amended hereby, the Note, any of the other Loan Documents
or any other agreements in favor of the Bank referred to in the Credit
Agreement, and if any such defenses or offsets exist without the knowledge of
the Borrower, the same are hereby waived.

       (ii)    All of the representations and warranties made by the Borrower in
the Credit Agreement, as in effect prior to the effectiveness of this Sixth
Amendment or as amended hereby, are true and correct in all material respects as
if made on the date hereof, except for those made with respect to a particular
date, which such representations and warranties are true and correct as restated
as of such date.

       (iii)    The outstanding aggregate principal balance of the Revolving
Credit Loans as of December 21, 2001 as evidenced by the Revolving Credit Note
is $6,207,177.64.

       (iv)    The outstanding principal balance of the Mortgage Loan as
evidenced by the Mortgage Loan Note is $416,250.00.

       (v)    The outstanding principal balance of the Term Loan as evidenced by
the Term Loan Note is $638,900.00.


      3.    Amendment.    The Credit Agreement is hereby amended and restated to
read in its entirety as follows:

      AMENDED AND RESTATED CREDIT AGREEMENT, amended and restated as of December
28, 2001 between Disc Graphics, Inc., 10 Gilpin Avenue, Hauppauge, New York
11788, a Delaware corporation ("Borrower"), The Dime Savings Bank of New York,
FSB, 1377 Motor Parkway, Islandia, New York 17788 (the "Bank") and Dime
Commercial Corp., 1180 Avenue of the Americas, New York, New York 10036, a New
York corporation (the "Agent").

ARTICLE 1.    DEFINITIONS; ACCOUNTING TERMS.

     Section 1.01.   Definitions.    As used in this Agreement, the following
terms have the following meanings:

      "Additional Costs" shall have the meaning given to that term in Section
5.01 hereof.

      "Affiliate" means, with respect to any Person, any Person (a) that
directly or indirectly controls, or is controlled by, or is under common control
with, such Person, (b) that directly or indirectly beneficially owns or holds 5%
or more of any class of voting stock of such Person, (c) 5% or more of the
voting stock of which is directly or indirectly beneficially owned or held by
such Person, (d) which is a partnership or limited liability company in which
such Person is respectively a general partner or manager or (e) who is among
such Person's officers, directors joint venturers, managers or partners. The
term "control" means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract, or otherwise.

      "Agent" means Dime Commercial Corp., and its successors and assigns.

      "Aggregate Outstandings" means, at a particular time, the aggregate
outstanding principal balance of all Revolving Credit Loans.

      "Agreement" means this Credit Agreement, as amended or supplemented from
time to time.

      "Amortization" means amortization as determined in accordance with GAAP.

      "Bank" means The Dime Savings Bank of New York, FSB and its successors and
assigns.

      "Banking Day" means any day on which commercial banks are not authorized
or required to close in New York State.

      "Blocked Account" shall have the meaning given such term in Section 4.05
of this Agreement.

      "Blocked Account Agreement" shall have the meaning given such term in
Section 4.05 of this Agreement.

      "Borrowing Base" means at any time an amount equal to the sum of (i)
eighty five (85%) percent of Eligible Accounts Receivable plus (ii) the lesser
of (x) fifty (50%) percent of Eligible Inventory or (y) $1,000,000 plus (iii)
eighty (80%) percent of Roll Stock Paper Inventory. The Agent reserves the
right, in its reasonable discretion, to adjust the advance rate for Eligible
Accounts Receivable, Eligible Inventory or Roll Stock Paper Inventory. Such
adjustments may be made in order to account for the expenses involved in the
collection of receivables and liquidation of Collateral, dilution in the
Collateral due to obsolescence or other considerations, miscalculation of value
or quantities, bad debts, set-offs, market and other conditions that reasonably
may adversely affect the value of the Collateral. The Agent agrees to give
prompt notice to the Borrower of any such adjustment and agrees to discuss with
the Borrower the reasons for any such adjustment and any means by which such
adjustment, or the reasons therefor, may be cured or remediated.

      "Borrowing Base Certificate" means a certificate, in the form approved by
the Agent, evidencing the Borrowing Base, with appropriate calculations
therefor.

      "Capital Lease" means any lease which is required to be capitalized on the
balance sheet of the lessee in accordance with GAAP.

      "Code" means the Internal Revenue Code of 1986, as amended from time to
time.

      "Collateral" means all personal property of Borrower and its Subsidiaries,
whether now existing or hereafter arising, which is subject or which is to be
subject to the Liens granted by the Security Agreement.

      "Contemporary" means Contemporary Color Graphics, Inc.

      "Contemporary Subordinated Debt" means the Subordinated Debt owing by the
Borrower to Contemporary, consisting of (i) the debt of Borrower to Contemporary
evidenced by the Borrower's Promissory Note dated July 1, 1999 in the original
principal amount of $1,000,000, (ii) the debt of Borrower to Contemporary
evidenced by Borrower's Convertible Debenture dated July 1, 1999 in the original
principal amount of $600,000, and (iii) the debt of Borrower to Contemporary
evidenced by Borrower's Supplemental Note dated July 1, 1999 in the original
principal amount of $1,000,000.

      "Contemporary Subordination Agreement" means the Subordination Agreement
dated July 1, 1999 given to the Bank's predecessor, KeyBank National Association
by Contemporary.

      "Contemporary Subordination Documents" means, collectively, (i) the
Contemporary Subordination Agreement, (ii) the Borrower's Promissory Note dated
July 1, 1999 in the original principal amount of $1,000,000, (ii) the Borrower's
Convertible Debenture dated July 1, 1999 in the original principal amount of
$600,000, and (iii) the Borrower's Supplemental Note dated July 1, 1999 in the
original principal amount of $1,000,000.

      "Debt" means, with respect to any Person (a) indebtedness of such Person
for borrowed money, (b) indebtedness for the deferred purchase price of property
or services, (c) the face amount of any outstanding letters of credit issued for
the account of such Person, (d) obligations arising under acceptance facilities,
(e) guaranties, endorsements (other than for collection in the ordinary course
of business) and other contingent obligations to purchase, to provide funds for
payment, to supply funds to invest in any Person, or otherwise to assure a
creditor against loss, (f) obligations secured by any Lien on property of such
Person, (g) obligations of such Person as lessee under Capital Leases and (h)
indebtedness of such Person evidenced by a note, bond, indenture or similar
instrument.

      "Default" means any event which with the giving of notice or lapse of
time, or both, would become an Event of Default.

      "Default Rate" means, with respect to the principal of any Loan and, to
the extent permitted by law, any other amount payable by Borrower under this
Agreement or the Note a rate per annum equal at all times to 2% plus the Prime
Rate from time to time in effect.

      "Depreciation" means depreciation as determined in accordance with GAAP.

      "Dividends" means, for any period, dividends paid by Borrower or any
Subsidiary during such period.

      "EBITDA" means, for any period, the sum of (a) Net Income, (b) income
taxes paid or payable to any government or government instrumentality, (c) all
Interest Expense paid or accrued on any Debt, (d) Depreciation and (e)
Amortization during such period.

      "Eligible Accounts Receivable" means those accounts receivable (net of the
pre-billed reserve) of the Borrower which (i) arise in the ordinary course of
business, (ii) are subject to a first, perfected security interest of the Bank
and/or the Agent and (iii) are evidenced by an invoice or other documentary
evidence reasonably satisfactory to the Bank and the Agent provided, however no
account receivable shall be an Eligible Account Receivable if:

      (a)    it arises out of a sale made by the Borrower to an Affiliate of the
Borrower or to a Person controlled by such an Affiliate;

      (b)    it remains due is unpaid more than one hundred twenty (120) days
after its date of invoice (including 120 day credits);

      (c)      the account receivable is from an account debtor of which fifty
(50%) percent or more of such account debtor's accounts receivable are otherwise
ineligible hereunder;

      (d)      any covenant, representation or warranty contained in this
Agreement or any other Loan Document with respect to such account receivable has
been breached;

      (e)     the account debtor has commenced a voluntary case under the
federal bankruptcy laws, as now constituted or hereafter amended, or made an
assignment for the benefit of creditors, or a decree or order for relief has
been entered by a court having jurisdiction in the premises in respect of the
account debtor in an involuntary case under any state or federal bankruptcy
laws, as now constituted or hereafter amended, or if any other petition or other
application for relief under any state or federal bankruptcy law has been filed
against the account debtor, or if the account debtor has failed, suspended
business, ceased to be solvent, called a meeting of its creditors, or consented
to or suffered a receiver, trustee, liquidator or custodian to be appointed for
it or for all or a significant portion of its assets of affairs;

      (f)     the sale to the account debtor is on a guaranteed sale,
sale-and-return, sale on approval, consignment or any other repurchase or return
basis or is evidenced by chattel paper;

      (g)      the account debtor is the United States of America, any state or
any department, agency or instrumentality of the United States of America or any
state;

      (h)     the account debtor is not domiciled in the United States;

      (i)     the goods giving rise to such account receivable have not been
shipped and delivered to or have been rejected by the account debtor or the
services giving rise to such receivable have not been performed by the Borrower
or have been rejected by the account debtor or the account receivable otherwise
does not represent a final sale;

      (j)      the account debtor is also a creditor or supplier of the Borrower
or has disputed liability, or has made any claim with respect to any other
account receivable due to the Borrower, or the account receivable otherwise is
or may become subject to any right of set-off, provided, however, that only the
amount of the account receivable that is subject to the claim or set-off shall
be ineligible hereunder;

      (k)      the Borrower has made any agreement with the account debtor for
any deduction therefrom, (except for discounts or allowances made in the
ordinary course of business for prompt payment, all of which discounts or
allowances are reflected in the calculation of the face value of each respective
invoice related thereto) provided, that only the amount of any such deduction
shall be ineligible pursuant to this clause (k);

      (l)     any return, rejection or repossession of the merchandise has
occurred;

      (m)     such account receivable is not payable to the Borrower; or

      (n)     the Agent, in its sole discretion in a reasonable manner, believes
that collection of such account receivable is insecure or that such account
receivable may not be paid by reason of the account debtor's inability to pay,
or the accounts receivable of the account debtor exceed a credit limit
determined by the Agent, in good faith and in the exercise of its discretion in
a reasonable manner, provided that only the amount of such excess shall be
ineligible.

      "Eligible Inventory" means the gross amount of Borrower's inventory
located in the United States of America, less any (a) damaged, obsolete or
unsalable goods, (b) goods to be returned to Borrower's suppliers, (c) goods in
transit to Borrower, (d) rental or consigned inventory, (e) inventory located at
facilities where neither the Bank nor the Agent, on behalf of the Bank, has been
granted a perfected security interest, (f) inventory subject to Borrower's
obsolescence reserve in accordance with GAAP and (g) Borrower's Roll Stock Paper
Inventory. If any inventory is moved to a location where, under applicable law,
the Bank's and/or the Agent's security interest therein becomes unperfected as a
result, provided it meets the other requirements set forth in this definition,
such inventory shall become Eligible Inventory 91 days after the date on which
the Bank's and/or the Agent's security interests are perfected under applicable
law.

      "Environmental Laws" means (i) the Comprehensive Environmental Response,
Compensation and Liability Act ("CERCLA"), (ii) the Resource Conservation and
Recovery Act ("RCRA"), (iii) the Federal Water Pollution Control Act, (iv) the
Clean Air Act, (v) the Toxic Substances Control Act, (vi) the Safe Drinking
Water Act, (vii) the Occupational Safety and Health Act of 1970, and (viii) the
New York State Environmental Conservation Law ("ECL"), Articles 1 through 71,
(ix) the Hazardous Material Transportation Act, and (x) any so-called federal,
state or local "Superfund" or "Superlien" laws and (b) any and all other laws,
rules or regulations, relating to or imposing liability, including without
limitation (i) strict liability, (ii) standards of conduct concerning hazardous
materials, (iii) protection of the environment (including, without limitation,
air, surface water, ground water, or soil), including, without limitation, any
of the same relating to the manufacture, processing, distribution, use,
treatment, storage, disposal, transport, or handling of pollutants,
contaminants, chemicals, or industrial, toxic or hazardous substances or wastes.

      "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended from time to time, including any rules and regulations promulgated
thereunder.

      "ERISA Affiliate" means any corporation or trade or business which is a
member of the same controlled group of corporations (within the meaning of
Section 414(b) of the Code) as Borrower or is under common control (within the
meaning of Section 414(c) of the Code) with Borrower.

      "Event of Default" has the meaning given such term in Section 11.01.

      "Facility Fee" means the fee described in Section 2.09(a) hereof.

      "Field Examination" means an examination of the accounts receivable and
inventory of the Borrower and all other Collateral subject to the Lien of the
Security Agreement(s), and all books and records and other information relating
thereto, financial or otherwise, to be performed by employees or other
representatives of the Bank and/or the Agent.

      "Forfeiture Proceeding" means the commencement of any prejudgment action
or proceeding affecting Borrower or any of its Subsidiaries pursuant to any
statute, rule or regulation which permits any governmental agency or
instrumentality to obtain a prejudgment seizure or forfeiture of any of their
property.

      "GAAP" means generally accepted accounting principles in the United States
of America as in effect from time to time, applied on a basis consistent with
those used in the preparation of the financial statements referred to in Section
7.05.

      "Graphcorr, LLC" means Graphcorr, LLC, previously known as Micro Flutes,
LLC, a Delaware limited liability company.

      "Guaranty" means the Guaranty in the form of Exhibit B executed by each of
the Guarantors, secured by a Security Agreement.

      "Guarantor Confirmation Agreement" means the Guarantor Confirmation
Agreement in the form of Exhibit B-1, to be executed by each of the Guarantors.

      "Guarantors" means Four Seasons Litho, Inc., Disc Graphics Label Group,
Inc., and Cosmetic Sampling Technologies, Inc., each a Subsidiary of Borrower
and each a party to the Guaranty and the Guaranty Confirmation. Guarantors shall
include each future Subsidiary which is required to become a party to the
Guaranty in accordance with Section 9.10 hereof.

      "Hazardous Substance" means any substance, waste or material regulated
under by any Environmental Law, and any substance which, due to its toxicity or
reactivity (as determined by any court, governmental or regulatory authority or
agency having jurisdiction or interpretative power thereon), poses a threat to
human health or the environment, including, but not limited to, all materials,
wastes, substances, pollutants and contaminants from time to time defined or
classified as such under any Environmental Law.

      "Interest Coverage Ratio" means the ratio of (a) EBITDA of the Borrower
and its subsidiaries, on a consolidated basis, to (b) Interest Expense of the
Borrower and its Subsidiaries on a consolidated basis, each measured and
determined for the four (4) fiscal quarters then ended.

      "Interest Expense" means interest expense of Borrower and its Subsidiaries
on a consolidated basis for a particular period as reflected in its financial
statements and calculated in accordance with GAAP.

      "Lien" means any lien (statutory or otherwise), security interest,
mortgage, deed of trust, priority, pledge, charge, conditional sale, title
retention agreement, Capital Lease or other encumbrance or similar right of
others, or any agreement to give any of the foregoing.

      "Loan" or "Loans" means one or more, as the context requires, of the
Revolving Credit Loans, the Mortgage Loan and the Term Loan.

      "Loan Documents" means this Agreement, the Notes, the Guaranty, the
Guarantor Confirmation Agreement, the Security Agreements, the Security
Agreement Confirmations, the Notice of Borrowing, the Mortgage Documents and all
other documents or instruments executed in connection herewith or therewith.

      "Mortgage Documents" means the documents executed by the Borrower in
connection with the Mortgage Loan, including, without limitation, the Mortgage
Loan Note, the Mortgage and Security Agreement dated January 16, 1998, the
Hazardous Substances Indemnity Agreement dated January 16, 1998, the Assignment
of Rents and Leases dated January 16, 1998 and all other documents or
instruments executed in connection therewith.

      "Mortgage Loan" means the mortgage loan made by the Bank to the Borrower
on January 16, 1998 in the original principal amount of $675,000.

      "Mortgage Loan Note" means the amended and restated promissory note of the
Borrower in the form of Exhibit B hereto evidencing the Mortgage Loan.

      "Multiemployer Plan" means a Plan defined as such in Section 4001(a)(3) of
ERISA to which contributions have been made by Borrower or any ERISA affiliate
and which is covered by Title IV of ERISA.

      "Net Worth" means, at any particular date, the amount of the excess of
Total Assets over Total Liabilities which would, in accordance with GAAP, be
included under shareholders' equity on a consolidated balance sheet of Borrower
and its Subsidiaries as at such date.

      "Note" or "Notes" means one or more, as the context requires, of the
Revolving Credit Note, the Mortgage Loan Note and the Term Loan Note.

      "Notice of Borrowing" means the document signed by an officer of Borrower
in the form annexed as Exhibit F.

      "Original Closing Date" shall mean February 26, 1997.

      "PBGC" means the Pension Benefit Guaranty Corporation and any entity
succeeding to any or all of its functions under ERISA.

      "Person" means an individual, partnership, corporation, business trust,
joint stock company, trust, limited liability company, unincorporated
association, joint venture, governmental authority or other entity of whatever
nature.

      "Plan" means any employee benefit or other plan established or maintained,
or to which contributions have been made, by Borrower or any ERISA Affiliate and
which is covered by Title IV of ERISA or to which Section 412 of the Code
applies provided that such term shall not include plans terminated prior to the
date hereof.

      "Prime Rate" means that rate of interest from time to time determined or
announced by the Bank at its Principal Office from time to time as its prime
lending rate. The Prime Rate is not necessarily the lowest rate of interest
charged by the Bank on loans or other credit relationships.

      "Principal Office" means the principal office of the Bank.

      "Regulation D" means Regulation D of the Board of Governors of the Federal
Reserve System as the same may be amended or supplemented from time to time.

      "Regulation T" means Regulation T of the Board of Governors of the Federal
Reserve System as the same may be amended or supplemented from time to time.

      "Regulation U" means Regulation U of the Board of Governors of the Federal
Reserve System as the same may be amended or supplemented from time to time.

      "Regulation X" means Regulation X of the Board of Governors of the Federal
Reserve System as the same may be amended or supplemented from time to time.

      "Regulatory Change" means any change after the date of this Agreement in
federal, state, municipal or foreign laws or regulations (including Regulation
D) or the adoption or making after such date of any interpretations, directives
or requests applying to a class of banks including the Bank of any federal,
state, municipal or foreign laws or regulations (whether or not having the force
of law) by any court or governmental or monetary authority charged with the
interpretation or administration thereof.

      "Reportable Event" means any of the events set forth in Section 4043(b) of
ERISA as to which events the PBGC by regulation has not waived the requirement
of Section 4043(a) of ERISA that it be notified within 30 days of the occurrence
of such event, provided that a failure to meet the minimum funding standard of
Section 412 of the Code or Section 302 of ERISA shall be a Reportable Event
regardless of any waivers given under Section 412(d) of the Code.

      "Revolving Credit Commitment" means the obligation of the Bank to extend
revolving credit to Borrower in accordance with the terms hereof in the
aggregate principal amount not to exceed $11,000,000, as such amount may be
reduced or otherwise modified from time to time in accordance with the terms
hereof.

      "Revolving Credit Facility" means the Revolving Credit Facility provided
for in Article II hereof.

      "Revolving Credit Loans" mean any Loan made by the Bank pursuant to
Section 2.01 hereof.

      "Revolving Credit Note" means an amended and restated promissory note of
Borrower in the form of Exhibit A hereto evidencing the Revolving Credit Loans
made by the Bank hereunder.

      "Revolving Credit Termination Date" means the earlier of (i) the date on
which the Revolving Credit Loan is paid in full and the Revolving Credit
Commitments shall terminate hereunder and the obligations of Borrower in
connection therewith have been satisfied or (ii) December 1, 2004, unless such
date is not a Banking Day, then the next succeeding Banking Day.

      "Roll Stock Paper Inventory" means inventory of the Borrower reported as
such on the Borrower's financial statements and which is paper inventory that
remains in original rolled form and has not gone through the sheeting process.

      "Security Agreement" means, with respect to Borrower, the Security
Agreement in substantially the form of Exhibit C-I, and with respect to each
Guarantor, in the form of Exhibit C-2, delivered by Borrower under the terms of
this Agreement.

      "Security Agreement Confirmations" means, with respect to Borrower, the
Confirmation of Security Agreement in substantially the form of Exhibit C-3, and
with respect to each Guarantor, the Confirmation of Security Agreement, in the
form of Exhibit C-4, to be delivered by Borrower under the terms of this
Agreement.

      "Sixth Amendment" means the Sixth Amendment to Credit Agreement, dated as
of December 28, 2001, among the Borrower, the Bank and the Agent.

      "Sixth Amendment Closing Date" means the date the Sixth Amendment has been
executed by Borrower, the Bank and the Agent and all conditions precedent to the
effectiveness of the Sixth Amendment have been satisfied.

      "Solvent" means, when used with respect to any Person on a particular
date, that on such date (a) the fair saleable value of its assets is in excess
of the total amount of its liabilities, including, without limitation, the
reasonably expected amount of such Person's obligations with respect to
contingent liabilities, (b) the present fair saleable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its Debts as they become absolute and
matured, (c) such Person does not intend to and does not believe that it will
incur Debts or liabilities beyond such Person's ability to pay as such Debts and
liabilities mature and (d) such Person is not engaged in business or a
transaction, for which such Person's property, would constitute an unreasonably
small capital.

      "Subsidiary" means, as to any Person, any corporation, partnership,
limited liability company or other business organization or entity of which at
least a majority of the securities or other ownership interests having ordinary
voting power (absolutely or contingently) for the election of directors or other
persons performing similar functions are at the time owned directly or
indirectly by such Person.

      "Subordinated Debt" means Debt of any Person, the repayment of which the
obligee has agreed in writing, on terms which have been approved by the Bank and
the Agent in advance in writing, are subordinate and junior to the rights of the
Bank with respect to Debt owing from such Person to the Bank.

      "Term Loan" means the term loan made by the Bank to the Borrower on
January 12, 1999 in the original principal amount of $999,900.00.

      "Term Loan Note" means the amended and restated promissory note of the
Borrower in the form of Exhibit C hereto evidencing the Term Loan.

      "Total Assets" means, at a particular date, all amounts which would, in
accordance with GAAP, be included under assets on a consolidated balance sheet
of Borrower and its Subsidiaries as at such date.

      "Total Liabilities" means, at a particular date, all amounts which would,
in accordance with GAAP, be included under liabilities on a consolidated balance
sheet of Borrower and its Subsidiaries as at such date.

      "Unfunded Vested Liabilities" means, with respect to any Plan, the amount
(if any) by which the present value of all vested benefits under the Plan
exceeds the fair market value of all Plan assets allocable to such benefits, as
determined on the most recent valuation date of the Plan and in accordance with
the provisions of ERISA for calculating the potential liability of Borrower or
any ERISA Affiliate to the PBGC or the Plan under Title IV of ERISA.

      Section 1.02.   Accounting Terms.    All accounting terms not specifically
defined herein shall be construed in accordance with GAAP, and all financial
data required to be delivered hereunder shall be prepared in accordance with
GAAP.

(THE BALANCE OF THIS PAGE IS INTENTIONALLY BLANK)

ARTICLE 2.    REVOLVING CREDIT FACILITY

      Section 2.01.    Revolving Credit Loans.    Subject to the terms and
conditions of this Agreement, the Bank, through the Agent, agrees to make
Revolving Credit Loans to Borrower from time to time from and including the date
hereof to but excluding the Revolving Credit Termination Date up to but not
exceeding at any one time outstanding the amount of the lesser of (i) the
Borrowing Base or (ii) the Revolving Credit Commitment; provided, that no
Revolving Credit Loan shall be made if, after giving effect to such Revolving
Credit Loan, the Aggregate Outstandings at the time would exceed the lesser of
(i) the Borrowing Base or (ii) the Revolving Credit Commitment in effect on such
date. Subject to the foregoing limits, Borrower may borrow, repay and reborrow,
on or after the date hereof and prior to the Revolving Credit Termination Date,
all or a portion of the Revolving Credit Commitment hereunder. Each Loan may be
credited to any deposit account of Borrower with Bank or any Affiliate of the
Bank, may be paid to Borrower or may he applied to any obligation of Borrower to
the Bank, the Agent or any other Affiliate of the Bank, as the Bank or the Agent
may, in each instance, elect.

      Section 2.02.   The Revolving Credit Note.    The Revolving Credit Loans
shall be evidenced by a single Revolving Credit Note in favor of the Bank
substantially in the form of Exhibit A with appropriate insertions, duly
executed and completed by Borrower. The Bank and/or the Agent is authorized to
record the date and amount of each Revolving Credit Loan and the date and amount
of each payment or prepayment of principal thereof, in its records or on the
schedules annexed to and constituting a part of the Revolving Credit Note, and,
absent manifest error, any such recordation shall constitute conclusive evidence
of the information so recorded; provided that the failure to make any such
recordation shall not in any way affect Borrower's obligation to repay the
Revolving Credit Loans. The Revolving Credit Note shall (a) be dated the Sixth
Amendment Closing Date, (b) mature on the Revolving Credit Termination Date and
(c) bear interest from and including the date hereof on the unpaid principal
amount thereof from time to time outstanding as provided herein.

      Section 2.03.   Use of Proceeds.

      (a)     Borrower shall use the proceeds of the Revolving Credit Loans for
working capital purposes. No part of the proceeds of any of the Loans will be
used for any purpose which violates the provisions of Regulation T, U or X of
the Board of Governors of the Federal Reserve System as in effect on the date of
making such Loans.

      (b)     Borrower shall indemnify the Bank and the Agent and hold them
harmless from and against any and all liabilities, losses, damages, costs and
expenses (including, without limitation, the reasonable fees and disbursements
of counsel for the Bank and the Agent in connection with any investigative,
administrative or judicial proceeding, whether or not the Bank or the Agent is
designated a party thereto) which may be incurred by the Bank or the Agent,
relating to or arising out of this Agreement or any actual or proposed use of
proceeds of Loans hereunder; provided, that neither the Bank nor the Agent shall
have the right to be indemnified hereunder for its own gross negligence or
willful misconduct.

      Section 2.04.   Borrowing Procedures for Revolving Credit Loans.   
Requests for Loans to Borrower from the Bank and directions as to the
disposition of the proceeds thereof may be given orally (including by telephone)
or in writing to the Agent by the officers of Borrower or other persons
authorized to borrow on Borrower's behalf by borrowing resolutions of Borrower's
Board of Directors heretofore delivered to the Agent, as such resolutions may be
amended or superseded from time to time, provided that any such amending or
superseding resolutions shall have been certified by the Secretary or an
Assistant Secretary of Borrower, and a copy thereof, so certified, shall have
been delivered to an officer of the Agent. The Agent may conclusively rely on
the authorities contained in such resolutions. Any such Loan so made shall be
conclusively presumed to have been made to or for the benefit of Borrower and
Borrower shall be liable in respect thereof when made in accordance with any
such request or direction, or when deposited to any account of Borrower with the
Bank or any Affiliate of the Bank, even though persons other than those
authorized to borrow on behalf of Borrower may have authority to draw against
such account. The Agent and the Bank may rely on any such request or direction
which either of them reasonably believes to be genuine, and the Agent and the
Bank shall be fully protected in so doing without any duty to make further
inquiry as to such genuineness.

      If any request for a Loan is received by the Agent after 12:00 p.m. on a
Banking Day which is the last Banking Day of the month or the last Banking Day
before a bank holiday, such request for a Loan shall be deemed, for the purposes
of this Agreement, as received on the next succeeding Banking Day. If a request
for a Loan is received after 1:00 p.m. on any other Banking Day, such request
for a Loan shall be deemed, for the purposes of this Agreement, as received on
the next succeeding Banking Day. Upon compliance with the foregoing, and subject
to the other conditions of this Agreement, the Agent shall make available to
Borrower, in immediately available funds, the amount of such Revolving Credit
Loan by crediting a designated account of Borrower maintained with the Bank.

     Section 2.05.   Interest on Revolving Credit Loans.    Borrower shall pay
to the Agent, on behalf of the Bank, interest upon any unpaid balance on
Borrower's Revolving Credit Loans at the close of each day, which interest shall
be due and payable to the Agent, on behalf of the Bank, on the first Banking Day
of the following month. Any failure or delay by the Agent or the Bank in
presenting invoices for interest shall not discharge or relieve Borrower of its
obligation to make such interest payments. The interest rate which shall be used
to calculate the amount of interest due each month shall be the Prime Rate in
effect during the period for which interest is being calculated plus one (1%)
percentage point per annum. The interest due each month shall he paid by
Borrower or, at the option of the Agent or the Bank, charged to any checking or
loan account maintained by Borrower with the Bank or any Affiliate of the Bank,
but if not paid within ten (10) days of the close of each month, interest may,
at the discretion of the Agent or the Bank, be added to Borrower's Revolving
Credit Loan balance. Interest shall be calculated on the basis that one day
represents 1/360th of a year. The Prime Rate may he changed from time to time by
Bank, without notice to Borrower and shall be effective on the date any such
change occurs.

      Section 2.06.   Changes of Commitment.   (a)    Borrower may reduce or
terminate the amount of unused Revolving Credit Commitment from time to time but
not more than four times during the term of this Agreement or more than once
during any calendar year by giving notice to the Bank of each such reduction or
termination to the Bank as provided in Section 4.01. Any partial reduction shall
be in a minimum aggregate amount of $1,000,000 or, if greater, in integral
multiples of $250,000. Once reduced or terminated, the Revolving Credit
Commitment may not be reinstated and the Borrower shall to the Agent, on behalf
of the Bank, the amount of all outstanding principal (in excess of such reduced
Revolving Credit Commitment, if same is reduced and not terminated), interest
plus fees and expenses owed to the Bank by the Borrower under this Agreement, or
otherwise, including but not limited to the Early Termination Fee as set forth
in paragraph (b) below.

      (b)    The Early Termination Fee shall be:

            (i)    Three (3%) of the amount of the Revolving Credit Commitment
which is reduced or terminated if reduced or terminated prior to the first
anniversary of the date of this Agreement;

        (ii)    Two (2%) of the amount of the Revolving Credit Commitment which
is reduced or terminated if reduced or terminated prior to the second
anniversary of the date of this Agreement; and

        (iii)    One (1%) of the amount of the Revolving Credit Commitment which
is reduced or terminated if reduced or terminated prior to the third anniversary
of the date of this Agreement. No Early Termination Fee shall be payable if the
Revolving Credit Commitment is refinanced by the Bank, the Agent or any
Affiliate of the Bank.



      Section 2.07.   Minimum Amounts.    Except for borrowings which exhaust
the full remaining amount of the Revolving Credit Commitment, and prepayments
which result in the prepayment of all Loans, each borrowing and each prepayment
of principal shall be at least $50,000, and if greater, in integral multiples of
$10,000.

     Section 2.08.   Fees.   (a)    Borrower has paid to the Bank a Facility Fee
equal to $5,000 on the Original Closing Date and shall continue to pay a
Facility Fee in such amount on each anniversary of the Original Closing Date
until the Revolving Credit Termination Date.

     (b)   The Borrower shall pay to the Agent a Collateral Monitoring Fee of
$300 per month, payable on the first day of each calender month.

      Section 2.09.   Overdraft.    In the event the Bank or any Affiliate of
the Bank honors a check of Borrower resulting in Borrower's checking account
being overdrawn, then the Bank, at its option, shall be deemed to have advanced
to Borrower pursuant to the terms hereof, on the Banking Day immediately
preceding the day on which Borrower's check is tendered to the Bank for
collection, a Revolving Credit Loan in the amount of such overdraft. Nothing
contained herein shall be deemed or be construed to obligate the Agent or the
Bank, or any Affiliate of the Agent or the Bank to honor any overdrafts of
Borrower.

(THE BALANCE OF THIS PAGE IS INTENTIONALLY BLANK)

ARTICLE 3.    MORTGAGE LOAN AND TERM LOAN.

     Section 3.01.   Mortgage Loan.    The Bank made the Mortgage Loan to the
Borrower on January 16, 1998 and the Borrower has requested that the Bank agree
to a change in the amortization of the Mortgage Loan, and the Bank has agree to
such change, subject to the terms and conditions of this Agreement. The
outstanding principal balance of the Mortgage Loan on the date of the Sixth
Amendment is $416,250.00.

     Section 3.02.   Mortgage Loan Note.    The Mortgage Loan shall be evidenced
by the Mortgage Loan Note of the Borrower. The Mortgage Loan Note shall be dated
the date hereof and shall mature on December 1, 2004 at which time the entire
then outstanding principal balance and all interest thereon shall be due and
payable. The Mortgage Loan Note shall be entitled to the benefits and subject to
the provisions of this Agreement.

     Section 3.03.   Repayment of the Mortgage Loan Note.    The principal
balance of the Mortgage Loan Note shall be payable in thirty six (36) monthly
installments, each due on the first Business Day of each calendar month
beginning on the first such day after the Sixth Amendment Closing Date and
continuing on the first Business Day of each calendar month thereafter. Each of
the first thirty five (35) such monthly principal installments shall be in the
amount of $5,625.00 and the thirty sixth (36th) such monthly principal
installment shall be in an amount equal to the then outstanding principal
balance of the Mortgage Loan Note. All payments of principal on the Mortgage
Loan Note shall be payable to the Agent, on behalf of the Bank.

     Section 3.04.   Payment of Interest on the Mortgage Loan Note. Borrower
shall pay to the Agent, on behalf of the Bank, interest upon any unpaid balance
on Borrower's Mortgage Loan at the close of each day, which interest shall be
due and payable to the Agent, on behalf of the Bank, on the first Banking Day of
the following month. Any failure or delay by the Agent or the Bank in presenting
invoices for interest shall not discharge or relieve Borrower of its obligation
to make such interest payments. The interest rate which shall be used to
calculate the amount of interest due each month shall be the Prime Rate in
effect during the period for which interest is being calculated plus one (1%)
percentage point per annum. The interest due each month shall he paid by
Borrower or, at the option of the Agent or the Bank, charged to any checking or
loan account maintained by Borrower with the Bank or any Affiliate of the Bank,
but if not paid within ten (10) days of the close of each month, interest may,
at the discretion of the Agent or the Bank, be added to Borrower's Revolving
Credit Loan balance. Interest shall be calculated on the basis that one day
represents 1/360th of a year. The Prime Rate may he changed from time to time by
Bank, without notice to Borrower and shall be effective on the date any such
change occurs.

     Section 3.05.   Prepayment of the Mortgage Loan.    The Borrower shall have
the right at any time and from time to time to prepay the Mortgage Loan, in
whole or in part, without premium or penalty, on one Business Day prior
irrevocable written notice to the Bank of such prepayment provided, however,
that each such prepayment shall be on a Business Day and shall be in a minimum
principal amount of $50,000.00 and in increased integral multiples of
$25,000.00. The notice of prepayment under this Section 3.05 shall set forth the
prepayment date and the principal amount being prepaid and shall be irrevocable
and shall commit the Borrower to prepay the Mortgage Loan by the amount and on
the date stated therein. All prepayments shall be accompanied by accrued
interest on the principal amount being prepaid to the date of prepayment. Each
prepayment under this Section 3.05 shall be applied first towards unpaid
interest on the amount being prepaid and then towards the principal in whole or
partial prepayment of the Mortgage Loan. Any partial prepayment of the Mortgage
Loan shall be applied to the installments of principal of the then most distant
maturity.

     Section 3.06.   Term Loan.    The Bank made the Term Loan to the Borrower
on January 12, 1999 and the Borrower has requested that the Bank agree to a
change in the amortization of the Term Loan, and the Bank has agree to such
change, subject to the terms and conditions of this Agreement. The outstanding
principal balance of the Term Loan on the date of the Sixth Amendment is
$638,900.00.

     Section 3.07.   Term Loan Note.    The Term Loan shall be evidenced by the
Term Loan Note of the Borrower. The Term Loan Note shall be dated the date
hereof and shall mature on December 1, 2004 at which time the entire then
outstanding principal balance and all interest thereon shall be due and payable.
The Term Loan Note shall be entitled to the benefits and subject to the
provisions of this Agreement.

     Section 3.08.   Repayment of the Term Loan Note.    The principal balance
of the Term Loan Note shall be payable in thirty six (36) monthly installments,
each due on the first Business Day of each calendar month beginning on the first
such day after the Sixth Amendment Closing Date and continuing on the first
Business Day of each calendar month thereafter. The monthly principal
installment due on January 1, 2002 shall be in the amount of $11,000.00; each
monthly principal installment due on February 1, 2002 through January 1, 2003
shall be in the amount of $11,800.00; each monthly principal installment due on
February 1, 2003 through January 1, 2004 shall be in the amount of $12,600.00;
each monthly principal installment due on February 1, 2004 through November 1,
2004 shall be in the amount of $13,500.00 and the thirty sixth (36th) such
monthly principal installment shall be in an amount equal to the then
outstanding principal balance of the Term Loan Note. All payments of principal
on the Term Loan Note shall be payable to the Agent, on behalf of the Bank.

     Section 3.09.   Payment of Interest on the Term Loan Note.    Borrower
shall pay to the Agent, on behalf of the Bank, interest upon any unpaid balance
on Borrower's Term Loan at the close of each day, which interest shall be due
and payable to the Agent, on behalf of the Bank, on the first Banking Day of the
following month. Any failure or delay by the Agent or the Bank in presenting
invoices for interest shall not discharge or relieve Borrower of its obligation
to make such interest payments. The interest rate which shall be used to
calculate the amount of interest due each month shall be the Prime Rate in
effect during the period for which interest is being calculated minus one and
three quarter (1 3/4%) percentage points per annum. The interest due each month
shall he paid by Borrower or, at the option of the Agent or the Bank, charged to
any checking or loan account maintained by Borrower with the Bank or any
Affiliate of the Bank, but if not paid within ten (10) days of the close of each
month, interest may, at the discretion of the Agent or the Bank, be added to
Borrower's Revolving Credit Loan balance. Interest shall be calculated on the
basis that one day represents 1/360th of a year. The Prime Rate may he changed
from time to time by Bank, without notice to Borrower and shall be effective on
the date any such change occurs.

     Section 3.10.   Prepayment of the Term Loan.   (a)    The Borrower shall
have the right at any time and from time to time to prepay the Term Loan, in
whole or in part, without premium or penalty, on one Business Day prior
irrevocable written notice to the Bank of such prepayment provided, however,
that each such prepayment shall be on a Business Day and shall be in a minimum
principal amount of $50,000.00 and in increased integral multiples of
$25,000.00. The notice of prepayment under this Section 3.10 shall set forth the
prepayment date and the principal amount being prepaid and shall be irrevocable
and shall commit the Borrower to prepay the Term Loan by the amount and on the
date stated therein. All prepayments shall be accompanied by accrued interest on
the principal amount being prepaid to the date of prepayment and by the
Prepayment Fee required pursuant to paragraph (b) below. Each prepayment under
this Section 3.10 shall be applied first towards unpaid interest on the amount
being prepaid, second to the Prepayment fee due pursuant to paragraph (b) below
and then towards the principal in whole or partial prepayment of the Term Loan.
Any partial prepayment of the Term Loan shall be applied to the installments of
principal of the then most distant maturity.

      (b)    The Prepayment Fee shall be:

           (i)    Three (3%) of the amount of the Term Loan which is prepaid
prior to the first anniversary of the date of this Agreement;

       (ii)    Two (2%) of the amount of the Term Loan which is prepaid prior to
the second anniversary of the date of this Agreement; and

       (iii)    One (1%) of the amount of the Term Loan which is prepaid prior
to the third anniversary of the date of this Agreement. No Prepayment fee shall
be payable if the Term Loan is refinanced by the Bank, the Agent or any
Affiliate of the Bank.

(THE BALANCE OF THIS PAGE IS INTENTIONALLY BLANK)

ARTICLE 4.    GENERAL CREDIT PROVISIONS; FEES AND PAYMENTS.

     Section 4.01.   Certain Notices.    Borrower shall give Notice of Borrowing
to the Agent of each borrowing pursuant to Section 2.04, each prepayment
pursuant to Section 4.02 and each reduction or termination of Revolving Credit
Commitment pursuant to Section 2.06. Each such notice shall be irrevocable, and
shall be effective (except as otherwise provided in Section 2.04 of this
Agreement) on the date of receipt only if received by the Agent not later than
11:00 a.m., New York City time as follows:

      (a)    In the case of borrowings and prepayments of Loans, at least one
Banking Day prior thereto; and

      (b)    In the case of reductions or termination of the Revolving Credit
Commitment, ten days prior thereto.

Each such notice relating to the borrowing or prepayment of a Loan shall specify
the Loan to be borrowed or prepaid and the amount of the Loan to be borrowed or
prepaid and the date of borrowing or prepayment (which shall be a Banking Day).
Each such notice of reduction or termination of the Revolving Credit Commitment
shall specify the amount of the Revolving Credit Commitment to be reduced or
terminated.

     Section 4.02.   Prepayments.

      (a)    Borrower shall have the right at any time and from time to time to
prepay any Loan, in whole or in part, upon at least one Banking Day's prior
written notice to the Agent; provided, however, that each such partial
prepayment of Loans shall not be less than $50,000 or if greater, in amounts
which are integral multiples of $10,000.

      (b)    On the date of any reduction of the Revolving Credit Commitment as
provided in Section 2.06, Borrower shall (i) pay or prepay so much of the Loans
as shall be necessary in order that the Aggregate Outstandings will not exceed
the Revolving Credit Commitment after giving effect to such reduction and (ii)
pay the fees specified in Section 2.08(b) of this Agreement.

      (c)     If at any time the aggregate outstanding Revolving Credit Loans
exceed the Borrowing Base (a "Borrowing Base Deficiency"), the Borrower shall
prepay the Revolving Credit Loans in the amount of the Borrowing Base
Deficiency, without notice or demand from the Bank or the Agent, provided,
however, that if the Borrowing Base Deficiency is the result of the Agent having
adjusted the Borrowing Base, in accordance with the definition of "Borrowing
Base" in Section 1.01 of this Agreement, the prepayment due under this Section
4.02(c) shall be due seven (7) days following notice from the Agent to the
Borrower of the adjustment to the Borrowing Base and the resulting Borrowing
Base Deficiency.

      (d)    On the date of any prepayment of the Term Loan, in whole or in
part, the Borrower shall pay to the Bank the fees specified in Section 3.10 of
this Agreement.

      (e)    All prepayments of principal shall be accompanied by the payment of
all accrued interest on the amount so prepaid. All partial prepayments of the
Mortgage loan or the Term Loan shall be applied to the scheduled principal
installments of such Loans in the inverse order of maturity.

      Section 4.03.   Default Interest.    Notwithstanding any other provision
of this Agreement, upon the occurrence and continuance of an Event of Default,
each Loan outstanding hereunder shall bear interest at a rate per annum equal to
the Default Rate.

      Section 4.04.   Payments Generally.    All payments under this Agreement
or the Notes shall be made in immediately available funds not later than 1:00
p.m. New York City time on the relevant dates specified above at the Agent's
office at 1180 Avenue of the Americas, New York, New York 10036.

      (a)    Any payment made after such time on such due date shall be deemed
to have been made on the next succeeding Banking Day.

      (b)    Whenever a new Loan is to be made on a date Borrower repays any
principal of an outstanding Loan, the Agent shall apply the proceeds of such new
Loan to the payment of the principal to be repaid and only an amount equal to
the difference between the principal to be borrowed and the principal to be
repaid shall be made available by the Bank, through the Agent, to Borrower as
provided in Section 2.04 or paid by Borrower to the Agent, on behalf of the
Bank, pursuant to this Section 4.04, as the case may be.

      (c)    The Bank and/or the Agent may (but shall not be obligated to) debit
the amount of any such payment which is not made by the time specified in
Section 4.04(a) to any ordinary deposit account of Borrower with the Bank.
Borrower shall, at the time of making each payment under this Agreement or any
of the Notes, specify to the Agent the principal or other amount payable by
Borrower under this Agreement. If Borrower fails to so specify, the payment will
be applied (i) first to the Revolving Credit Loans, second to the Term Loan and
third to the Mortgage Loan and (ii) in all cases, first to interest and then to
principal, unless a Default or Event of Default has occurred and is continuing,
in which case the Agent may apply such payment as it may elect in its sole
discretion. If the due date of any payment under this Agreement or the Notes
would otherwise fall on a day which is not a Banking Day, such date shall be
extended to the next succeeding Banking Day and interest shall be payable for
any principal so extended for the period of such extension.

      Section 4.05.    Blocked Account.    (a)    The Borrower will establish
and maintain at the Bank, at the Borrower's expense, a blocked account (the
"Blocked Account"), subject to the terms and conditions of the Agent's agreement
for such accounts, into which the Borrower shall promptly deposit all payments
on accounts and all payments constituting proceeds of accounts or other
Collateral in the identical form in which such payments are made, whether by
cash, check or other manner ("Collections"). The Borrower agrees that all
payments made to such Blocked Account or other funds received and collected by
the Bank or the Agent, whether on the accounts or as proceeds of other
Collateral shall be the property of the Bank and the Agent over which the Bank
and the Agent alone shall have power of withdrawal. All amounts collected by the
Borrower shall be deemed to be collected, in trust, for the benefit of the Bank
and the Agent.

      (b)    Borrower shall promptly deliver to the Agent, on behalf of the
Bank, all Collections, which shall be deposited into the Blocked Account, and
upon receipt thereof (as hereinafter provided) the Agent shall,(a) credit same
to Borrower's outstanding Revolving Credit Loans, or (b) credit the balance, if
any, to the Borrower's operating account with the Bank. All such credits shall
be conditioned upon final payment to the Bank or the Agent of the items giving
rise to them and if any items are not so paid, the amount of any credit given
shall be charged as an increase in the Borrower's Revolving Credit Loans (or as
a debit to any deposit account of Borrower with the Bank or any Affiliate of the
Bank) whether or not the item is returned. Until deposited in the Blocked
Account, Borrower shall not commingle any proceeds with any other funds or
property of Borrower, but shall hold the proceeds separate and apart therefrom
and upon an express trust for the Agent and the Bank until deposited in the
Blocked Account. Credit for the proceeds deposited in the Blocked Account shall
be conditioned upon final payment of the deposited item. Upon the occurrence and
during the continuation of an Event of Default, upon request of the Agent,
Borrower shall notify all existing and future account debtors to make all
payments to Borrower in Borrower's name addressed to such location as the Agent
may from time to time designate. The Agent is authorized to endorse Borrower's
name on any evidence of payment or debt referred to in the preceding sentence.
Notwithstanding the application by the Agent of the Collections to the Loans or
into the Blocked Account on the date received, interest shall continue to accrue
with respect to any domestic check so applied or deposited to the Blocked
Account or wire transfer to the Blocked Account for two (2) Banking Days after
receipt of the item or wire and with respect to other proceeds until the Agent
has received notice of collection. If the proceeds are received by the Agent
after 3:00 P.M., the proceeds shall be deemed, for the purposes of this
Agreement, to have been received on the next succeeding Banking Day. An
accounting shall be rendered to Borrower once each month setting forth an
accounting of the application of the funds so collected. If Borrower does not
notify the Agent to the contrary, in writing, within thirty (30) days of the
mailing of the accounting, the allocation therein set forth shall be deemed to
be acceptable, correct, proper and binding on Borrower.

(THE BALANCE OF THIS PAGE IS INTENTIONALLY BLANK)

ARTICLE 5.    YIELD PROTECTION; ETC.

      Section 5.01.   Additional Costs.

      (a)    Borrower shall pay directly to the Bank and the Agent from time to
time on demand such amounts as the Bank or the Agent may determine (in the
manner set forth in Section 5.01(c)) to be necessary to compensate it for any
increases in costs attributable to its making or maintaining any Loans under
this Agreement or the Notes or its obligation to make any Loans hereunder or any
reduction in any amount receivable by the Bank or the Agent hereunder in respect
of any Loans or such obligation or capital in respect of this Agreement (such
increases in costs and reductions in amounts receivable being herein called
"Additional Costs"), resulting from any Regulatory Change which: (i) changes the
basis of taxation of any amounts payable to the Bank or the Agent under this
Agreement or any of the Notes in respect of any of such Loans (other than taxes
imposed on the overall net income of the Bank or the Agent for any Loans by the
jurisdiction in which the Bank or the Agent has its principal office); or (ii)
imposes or modifies any reserve, special deposit, deposit insurance or
assessment, minimum capital, capital ratio or similar requirements relating to
any extensions of credit or other assets of, or any deposits with or other
liabilities of, the Bank or the Agent; or (iii) imposes any other condition
affecting this Agreement or any of the Notes (or any of such extensions of
credit or liabilities). The Bank and/or the Agent will notify Borrower of any
event occurring after the date of this Agreement which will entitle the Bank or
the Agent to compensation pursuant to this Section as promptly as practicable
after it obtains knowledge thereof by furnishing Borrower a written statement
describing the Additional Costs entitling it to compensation hereunder and the
Bank's or the Agent's method of allocating to Borrower such Additional Costs. If
the Bank or the Agent requests compensation from Borrower under this Section or
under Section 5.01(b), Borrower may suspend the obligation of the Bank to make
Loans of the type with respect to which such compensation is requested.

      (b)    Without limiting the effect of the foregoing provisions of this
Section, Borrower shall pay directly to the Bank or the Agent from time to time
on request such amounts as the Bank or the Agent may determine (in the manner
set forth in Section 5.01(c)) to be necessary to compensate the Bank or the
Agent for any Additional Costs which are attributable to the maintenance by it
or any of its affiliates (pursuant to any Regulatory Change) of capital in
respect of its Loans hereunder or its obligation to make Loans hereunder (such
compensation to include, without limitation, an amount equal to any reduction in
return on assets or equity of the Bank or the Agent to a level below that which
it would have achieved but for such Regulatory Change). The Bank and/or the
Agent will notify Borrower if it is entitled to compensation pursuant to this
Section as promptly as practicable after it obtains knowledge thereof by
furnishing Borrower with a written statement describing the Additional Costs
entitling it to compensation hereunder and the Bank's method of allocating to
Borrower such Additional Costs.

      (c)    Reasonable determinations and allocations by the Bank or the Agent
for purposes of the effect of any Regulatory Change pursuant to Sections 5.01(a)
or (b) on its costs of making or maintaining Loans or its obligation to make
Loans, or on amounts receivable by, or the rate of return to, it in respect of
Loans or such obligation, and of the additional amounts required to compensate
the Bank or the Agent, shall be conclusive absent demonstrated error.

(THE BALANCE OF THIS PAGE IS INTENTIONALLY BLANK)

ARTICLE 6.    CONDITIONS PRECEDENT.

      Section 6.01.   Conditions to the Initial Borrowings.    The obligation of
the Bank to make the Revolving Credit Loans constituting the initial borrowing
under 2.01, were subject to the conditions precedent listed below, all of which
were satisfied by the Borrower on or prior to the Original Closing Date:

      (a)    the Bank's receipt of each of the following, in form and substance
satisfactory to the Bank and its counsel:

           (i)    the Revolving Credit Note duly executed by Borrower;

       (ii)    a certificate of the Secretary or Assistant Secretary of Borrower
and of each Guarantor, dated the Original Closing Date, attesting to all
corporate action taken by Borrower or such Guarantor, including resolutions of
its Board of Directors authorizing the execution, delivery and performance of
the Loan Documents and each other document delivered pursuant to this Agreement
and certifying the names and true signatures of the officers of Borrower or each
Guarantor executing the Loan Documents and the other documents delivered by
Borrower or such Guarantor under this Agreement;

       (iii)    certified copies of the certificate or articles of incorporation
and the by-laws of Borrower or such Guarantor, as the case may be, stating that
the resolutions and corporate documents thereby certified had not been amended,
modified, revoked or rescinded as of the date of such certificate;

       (iv)    a certificate of a duly authorized officer of Borrower, dated the
Original Closing Date stating that the representations and warranties in Article
7 were true and correct on such date as though made on and as of such date
(unless made as of a specific date earlier than the date hereof, in which case
they shall be true and correct as of such earlier date) and that no event had
occurred and was continuing which would constitute a Default or Event of
Default;

       (v)    the Guaranty duly executed by each of the Guarantors;

       (vi)    the Security Agreement, duly executed by Borrower, together with
such UCC-1 financing statements as were required by the Bank;

       (vii)    such duly executed UCC-3 Termination Statements as were
necessary to terminate existing liens on the assets of Borrower;

       (viii)    a favorable opinion of counsel for Borrower, dated the Original
Closing Date in substantially the form of Exhibit E and as to such other matters
as the Bank had reasonably requested;

       (ix)    satisfactory evidence that Borrower and each of the Guarantors
were duly organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation; and

       (x)    such other documents, instruments, approvals, opinions and
evidence of compliance with the terms hereof as the Bank had required;

      (b)    Borrower's payment of all fees required to be paid hereunder or in
connection herewith and all accrued fees and expenses of the Bank in connection
with the preparation, execution and delivery of this Agreement, and the other
Loan Documents and the consummation of the transactions contemplated thereby;

      (c)    Borrower's and Guarantors' obtainment of all consents, permits and
approvals required in connection with the execution, delivery and performance by
Borrower and the Guarantors of their respective obligations hereunder and under
the other Loan Documents and such consents, permits and approvals shall continue
in full force and effect; and

      (d)    all legal matters in connection with this financing were
satisfactory to the Bank and its counsel.

      Section 6.02.   Conditions to All Borrowings.    The obligations of the
Bank and the Agent to make any Revolving Credit Loan (including the initial
Revolving Credit Loan) hereunder have been and shall continue to be subject to
the further conditions precedent that on the date of such Loan:

      (a)    the truth of the following statements:

           (i)    the representations and warranties contained in Article 7 were
and are true and correct on and as of the date of such Revolving Credit Loan as
though made on and as of such date (unless such representations and warranties
are made as of a specific earlier date in which case they shall be true and
correct as at such date);

       (ii)    no Default or Event of Default has occurred and is continuing, or
would result from such Revolving Credit Loan; and

       (iii)    no material adverse change has occurred in the business,
financial condition or operations of Borrower since the date of the most recent
financial statements of Borrower delivered to the Bank and the Agent hereunder
or in connection herewith; and

      (b)    the Bank's and the Agent's receipt of such approvals, opinions,
documents or instruments as the Bank or the Agent may have reasonably requested.

      Section 6.03.   Deemed Representations.    Unless Borrower otherwise
notifies the Bank and the Agent prior to any borrowing hereunder, the acceptance
by Borrower of the proceeds of any Loan shall constitute a representation and
warranty that the statements contained in Section 6.02(a) are true and correct
as of the date of such Loan.

(THE BALANCE OF THIS PAGE IS INTENTIONALLY BLANK)

ARTICLE 7.    REPRESENTATIONS AND WARRANTIES.

      Borrower hereby represents and warrants, as of the Sixth Amendment Closing
Date, that:

      Section 7.01.    Incorporation, Good Standing and Due Qualification;
Compliance with Law.    Each of Borrower and the Guarantors is duly
incorporated, validly existing and in good standing under the laws of the
jurisdiction of its incorporation, has the corporate power and authority to own
its assets and to transact the business in which it is now engaged or proposed
to be engaged, and is duly qualified as a foreign corporation and in good
standing under the laws of each other jurisdiction in which such qualification
is required except where the failure to so qualify and/or be in good standing
could not in any case or in the aggregate, have a material adverse effect on the
operations, business, property or financial condition of any of Borrower or any
Guarantor or on its respective ability to perform its respective obligations
hereunder. In addition, each of Borrower and the Guarantors is in compliance
with all laws, treaties, rules or regulations, or determination of an
arbitration or a court or other governmental authority, in each case applicable
to or binding upon it or any of its property or to which it or any of its
property is subject, except to the extent that the failure to so comply could
not, in any case or in the aggregate, have a material adverse effect on the
operations, business, property or financial condition of Borrower and the
Guarantors, taken as a whole, or on their ability to perform their obligations
under the Loan Documents.

      Section 7.02.    Corporate Power and Authority; No Conflicts.    The
execution, delivery and performance by each of Borrower and each of the
Guarantors of the Loan Documents have been duly authorized by all necessary
corporate action and do not and will not (a) require any consent or approval of
its stockholders or any other Person that has not been obtained, (b) contravene
its charter or by-laws, (c) violate any provision of, or require any filing
(other than filings contemplated hereby and/or by the other Loan Documents),
registration, consent or approval under, any law, rule, regulation (including,
without limitation, the provisions of Regulation T, U or X of the Board of
Governors of the Federal Reserve System as in effect from time to time), order,
writ, judgment, injunction, decree, determination or award presently in effect
having applicability to Borrower or such Guarantor, (d) result in a breach of or
constitute a default or require any consent under any indenture or loan or
credit agreement or any other agreement, lease or instrument to which Borrower
or such Guarantor is a party or by which any of its properties may be bound or
affected, (e) result in, or require, the creation or imposition of any Lien,
upon or with respect to any of the properties now owned or hereafter acquired by
Borrower or such Guarantor other than Liens created by this Agreement and/or the
other Loan Documents, or (f) cause Borrower or such Guarantor to be in default
under any such rule, regulation, order, writ, judgment, injunction, decree,
determination or award or any such indenture, agreement, lease or instrument.

      Section 7.03.   Legally Enforceable Agreements.    Each Loan Document is,
or when delivered under this Agreement will be, a legal, valid and binding
obligation of Borrower or each Guarantor party thereto, enforceable against
Borrower or such Guarantor in accordance with its terms.

     Section 7.04.   Litigation.    There are no actions, suits or proceedings
pending or to Borrower's knowledge, threatened against or affecting Borrower or
any of the Guarantors or any of their respective Subsidiaries before any court,
governmental agency or arbitrator, which could, in any one case or in the
aggregate, adversely affect the financial condition, operations, properties or
business of Borrower and the Guarantors, taken as a whole, or their ability to
perform their respective obligations under the Loan Documents.

     Section 7.05.   Financial Statements.    The audited consolidated balance
sheet of Borrower and its Subsidiaries as at December 31, 2000 and the related
consolidated income statement and statement of cash flow of Borrower and its
Subsidiaries for the fiscal year then ended, and the accompanying notes,
together with the opinion thereon, of KPMG Peat Marwick LLP, independent
certified public accountants (the "Auditor"), copies of which were delivered to
the Bank and the Agent, fairly present the consolidated financial condition of
Borrower and its Subsidiaries as at such date and the consolidated results of
the operations of Borrower and its Subsidiaries for the period covered by such
statements, all in accordance with GAAP consistently applied. As of the date
hereof, there are no liabilities of Borrower and its Subsidiaries, fixed or
contingent, which are material but are not reflected in such financial
statements or in the notes thereto, other than liabilities arising in the
ordinary course of business since December 31, 2000 and the liabilities created
by this Agreement. Since the date of the most recent financial statements
delivered to the Bank and the Agent and the Sixth Amendment Closing Date, there
has been no material adverse change in the condition (financial or otherwise),
business, operations or, to the knowledge of Borrower, prospects of any of
Borrower or the Guarantors. With respect to any Loans made after the Sixth
Amendment Closing Date, the Borrower represents and warrants that, since the
date of the most recent financial statements delivered to the Bank and the Agent
prior to the date of such Loan, there has been no material adverse change in the
condition (financial or otherwise), business, operations or, to the knowledge of
Borrower, prospects of Borrower and the Guarantors, taken as a whole.

      Section 7.06.   Ownership and Liens.    Each of Borrower and the
Guarantors has title to, or valid leasehold interests in, all of its properties
and assets, real and personal, reflected in the financial statements referred to
in Section 7.05 (other than any properties or assets disposed of since the date
of such financial statements as no longer used or useful in the conduct of their
respective business or as have been disposed of in the ordinary course of
business), and none of the properties and assets owned by Borrower or the
Guarantors, or any of them, and none of their leasehold interests, is subject to
any Lien, except as disclosed in Schedule I or as may be permitted hereunder.

      Section 7.07.   Taxes.    Each of Borrower and the Guarantors has filed
all tax returns (federal, state and local) required to be filed except where the
failure to file could not, in any case or in the aggregate, have an adverse
effect upon the operations, business, property or financial condition of any of
Borrower or the Guarantors or on their ability to perform their obligations
under the Loan Documents. Each of Borrower and the Guarantors has paid when due
all taxes, assessments and governmental charges and levies shown thereon to be
due, including interest and penalties, other than taxes, assessments and
governmental charges and levies being contested in good faith by appropriate
proceedings and with respect to which adequate reserves in conformity with GAAP
shall have been provided on the books of Borrower or the Guarantors, as the case
may be.

      Section 7.08.   ERISA.    Each of Borrower and the Guarantors is in
compliance in all material respects with all applicable provisions of ERISA. No
Reportable Event has occurred with respect to any Plan, no notice of intent to
terminate a Plan has been filed nor has any Plan been terminated, no
circumstance exists which constitutes grounds under Section 4042 of ERISA
entitling the PBGC to institute proceedings to terminate, or appoint a trustee
to administer, a Plan, nor has the PBGC instituted any such proceedings, none of
Borrower nor its ERISA Affiliates has completely or partially withdrawn under
Sections 4201 or 4204 of ERISA from a Multiemployer Plan and each of Borrower
and each of its ERISA Affiliates has met its minimum funding requirements under
ERISA with respect to all of its Plans and there are no Unfunded Vested
Liabilities. None of Borrower nor its ERISA Affiliates has incurred any
liability to the PBGC under ERISA, other than to make contributions in the
ordinary course and other than contingent liabilities that would arise on the
termination of any Plan (no such termination being reasonably foreseen by
Borrower).

      Section 7.09.   Subsidiaries and Ownership of Stock.    Schedule II is a
complete and accurate list of the Subsidiaries of Borrower, showing the
jurisdiction of incorporation or organization of each Subsidiary and the
percentage of Borrower's ownership of the outstanding stock or other interest of
each such Subsidiary.

      Section 7.10.   Credit Arrangements.    Schedule III is a complete and
correct list of all credit agreements, indentures, purchase agreements outside
the ordinary course of Borrower's business, guaranties, Capital Leases and other
investments, agreements and arrangements in effect on the date of this Agreement
providing for or relating to extensions of credit to Borrower or to the
Guarantors or to any of them (including agreements and arrangements for the
issuance of letters of credit or for acceptance financing) in respect of which
Borrower, the Guarantors or any of them is in any manner directly or
contingently obligated. Schedule III shows the maximum principal or face amounts
of the credit in question, outstanding and which can be outstanding, are
correctly stated, and all Liens of any nature given or agreed to be given as
security therefor are correctly described or indicated in such Schedule and
Schedule I.

      Section 7.11.   Operation of Business.    Each of Borrower and each
Guarantor possesses all material licenses, permits, franchises, patents,
copyrights, trademarks and trade names, or rights thereto, to conduct their
business as now conducted and as presently proposed to be conducted and to
Borrower's best knowledge, none of Borrower nor any of the Guarantors is in
violation of any valid rights of others with respect to any of the foregoing.

      Section 7.12.   Hazardous Substances.    Each of Borrower and the
Guarantors is in compliance with all Environmental Laws, and has obtained all
necessary licenses and permits required to be issued pursuant to any
Environmental Law. None of Borrower nor any of the Guarantors has received any
written notice or communication from any governmental agency with respect to any
Hazardous Substance relative to its operations, property or acts or any
investigation, demand or request pursuant to or enforcing any Environmental Law
relating to it or its operations, and no such investigation is pending or, to
the knowledge of Borrower, threatened.

      Section 7.13.   Compliance with Laws and Judgments.    Borrower and each
Subsidiary are in compliance, in all material respects, with all laws, rules,
regulations, orders and decrees which are applicable to Borrower or its
Subsidiaries, or to any of their respective properties. Each of Borrower and the
Guarantors has satisfied all judgments and none of Borrower nor any of the
Guarantors is in default with respect to any judgment, writ, injunction, decree,
rule or regulation of any court, arbitrator or federal, state, municipal or
other governmental authority, commission, board, bureau, agency or
instrumentality, domestic or foreign.

      Section 7.14.   No Defaults on Other Agreements.    Except as disclosed on
Schedule IV, neither the Borrower nor any of the Guarantors is a party to any
indenture, loan or credit agreement or any lease or other agreement or
instrument or subject to any charter or corporate restriction which would in any
case or in the aggregate have an adverse effect on its ability to carry out its
obligations under the Loan Documents. Neither the Borrower nor any of the
Guarantors is in default in any respect in the performance, observance or
fulfillment of any of the obligations, covenants or conditions contained in any
agreement or instrument material to its business to which it is a party except
where such default would not, in any case or in the aggregate, have a material
and adverse effect on the business, properties, assets, operations or condition,
financial or otherwise, of Borrower and the Guarantors, taken as a whole, or on
their ability to perform their obligations under the Loan Documents.

      Section 7.15.   Labor Disputes and Force Majure.    Neither the business
nor the properties of Borrower or any of the Guarantors is affected by any fire,
explosion, accident, strike, lockout or other labor dispute, drought, storm,
hail, earthquake, embargo, force majure or of the public enemy or other casualty
(whether or not covered by insurance), materially and adversely affecting such
business or properties or the operations of Borrower and the Guarantors, taken
as a whole, or their ability to perform their obligations under the Loan
Documents.

      Section 7.16.   Governmental Regulation.    Neither the Borrower nor any
of the Guarantors is subject to regulation under the Public Utility Holding
Company Act of 1935, the Investment Company Act of 1940 or any other statute or
regulation limiting its ability to incur indebtedness for money borrowed as
contemplated hereby.

      Section 7.17.   Partnerships.    Neither the Borrower nor any of the
Guarantors is a partner in any partnership or a member of any joint venture or
limited liability company.

      Section 7.18.   No Forfeiture.    Neither the Borrower nor any of the
Guarantors is engaged in or proposes to be engaged in any unlawful activity
which is reasonably likely to result in a Forfeiture Proceeding and no
Forfeiture Proceeding against any of them is pending or, to the best of
Borrower's knowledge, threatened.

      Section 7.19.   Security Agreement.    The provisions of the Security
Agreements, as confirmed by the Security Agreement Confirmations, are effective
to create in favor of the Bank and the Agent legal, valid and enforceable
security interests in all right, title and interest of Borrower in all the
Collateral described therein, assuming the same has been duly executed by the
Bank and/or the Agent, if necessary, and the Bank and/or the Agent has filed the
forms UCC-1 referred to therein.

      Section 7.20.   Disclosure.    This Agreement, each Loan Document and,
except as set forth in Section 7.21, each other document, certificate, exhibit,
report or written statement furnished to the Bank and the Agent by or on behalf
of Borrower or for use in connection with the Loans, do not contain any untrue
statement of material fact or omit to state a material fact necessary to make
the statement contained herein or therein not misleading under the circumstances
in which they were made.

      Section 7.21.   Projections and Forecasts.    Any financial projection or
forecast furnished by Borrower or any Guarantor shall be prepared in accordance
with GAAP to the extent applicable, based on the good faith judgment of
Borrower's management of present circumstances, expected conditions and expected
courses of action, and with respect to projections, based on the occurrence of
the hypothetical events described therein. The underlying assumptions in such
forecasts and projections shall be appropriate and reasonable under the
circumstances and, if the forecast or projection presents a range, such range
shall not be selected in a misleading manner.

      Section 7.22.   Contemporary Subordinated Debt.    The only agreements,
documents or other written instruments evidencing or relating to the
Contemporary Subordinated Debt are the Contemporary Subordination Documents and
since July 1, 1999 the Borrower has made no modifications or amendments to any
of the Contemporary Subordination Documents. Since April 21, 2000, no payments
of principal, interest or any other amounts payable in connection with the
Contemporary Subordinated Debt or the Contemporary Subordination Documents has
been made by Borrower or any Affiliate of Borrower.

(THE BALANCE OF THIS PAGE IS INTENTIONALLY BLANK)

ARTICLE 8.    AFFIRMATIVE COVENANTS.

      So long as any of the Notes shall remain unpaid or the Bank or the Agent
shall have any obligations under this Agreement, Borrower shall and shall cause
the Guarantors to:

      Section 8.01.   Maintenance of Existence.    Except as otherwise provided
in this Agreement, preserve and maintain its corporate existence and good
standing in the jurisdiction of its incorporation, and qualify and remain
qualified as a foreign corporation in each jurisdiction in which such
qualification is required.

      Section 8.02.   Conduct of Business.    Continue to engage in its current
business or related businesses.

      Section 8.03.   Maintenance of Properties.    Maintain, keep and preserve
all of its properties (tangible and intangible) necessary to the conduct of its
business in good working order and condition, ordinary wear and tear excepted.

      Section 8.04.   Maintenance of Records.    Keep records and books of
account, in which complete entries will be made in accordance with GAAP.

      Section 8.05.   Maintenance of Insurance.    Maintain insurance with
financially sound and reputable insurance companies or associations in such
amounts and covering such risks as are usually carried by companies engaged in
the same or a similar business and similarly situated.

      Section 8.06.   Compliance with Laws.    Comply in all respects with all
applicable laws, rules, regulations and orders.

      Section 8.07.   Right of Inspection.    At any reasonable time and from
time to time, upon reasonable notice during normal business hours, permit the
Bank, the Agent or any agent or representative thereof, to examine and make
copies and abstracts from the records and books of account of, and visit the
properties of, such entity, to discuss the affairs, finances and accounts of
such entity with any of their respective officers and directors and such
entity's independent accountants, and from time to time at Borrower's expense to
conduct such collateral and other audits as the Bank or the Agent deems
necessary.

      Section 8.08.   Reporting Requirements.    Furnish directly to each of the
Bank and the Agent:

      (a)    as soon as available and in any event within 90 days after the end
of each fiscal year of Borrower, audited, consolidated financial statements of
Borrower and its Consolidated Subsidiaries which shall include a consolidated
balance sheet of Borrower and its Subsidiaries as of the end of such fiscal year
and a consolidated income statement and statement of cash flows of such entities
for such fiscal year, stating in comparative form the respective consolidated
figures for the corresponding date and period in the prior fiscal year and with
a schedule prepared by management of the Borrower showing all variances to
budget, all prepared in accordance with GAAP, accompanied by an opinion thereon
acceptable to the Bank and the Agent by the Auditor, which opinion neither
includes an exception as to adherence with GAAP nor contains a disclaimer;

      (b)    as soon as available and in any event within 45 days after the end
of each of the first three quarters of each fiscal year of Borrower, a
consolidated balance sheet of Borrower and its Subsidiaries as of the end of
such quarter and a consolidated income statement and statements of cash flows of
such entities for the period commencing at the end of the previous fiscal year
and ending with the end of such quarter, all in reasonable detail and stating in
comparative form the respective consolidated figures for the corresponding date
and period in the previous fiscal year and with a schedule prepared by
management of the Borrower showing all variances to budget, all prepared in
accordance with GAAP and attested to by the president or chief financial officer
of Borrower (subject to year-end adjustments);

      (c)    as soon as available and in any event within 20 days after the end
of each calendar month, a consolidated balance sheet of Borrower and its
Subsidiaries as of the end of such month and a consolidated income statement and
statements of cash flows of such entities for the period commencing at the end
of the previous fiscal year and ending with the end of such month, all in
reasonable detail and stating in comparative form the respective consolidated
figures for the corresponding date and period in the previous fiscal year and
with a schedule prepared by management of the Borrower showing all variances to
budget, all prepared in accordance with GAAP and attested to by the president or
chief financial officer of Borrower (subject to year-end adjustments);

      (d)    simultaneously with the delivery of the financial statements
referred to in (a), (b) and (c) above, a certificate of the president or chief
financial officer of Borrower (i) certifying that to the best of his knowledge
no Default or Event of Default has occurred and is continuing or, if a Default
or Event of Default has occurred and is continuing, a statement as to the nature
thereof and the action which is proposed to be taken with respect thereto, and
(ii) with computations demonstrating compliance with the covenants contained in
Article 10;

      (e)    within 30 days after the delivery of the financial statements
referred to in (a) above, annual forecasts and Borrower's budget for the
upcoming fiscal year, with a comparison of actual results to budget for the
fiscal year then ended;

      (f)    promptly upon receipt thereof, a copy of the management letter, if
any, prepared by the Auditor;

      (g)    on or prior to the fifteenth day of each calendar month, (i) a
Borrowing Base Certificate, prepared as of the last Banking Day of the prior
calendar month (ii) accounts receivable and accounts payable aging schedules,
prepared as of the last Banking Day of the prior calendar month, (iii) a
schedule of inventory of the Company and its Subsidiaries certified by the
President or Chief Financial Officer and current as of the last Banking Day of
the preceding month, which shall contain a breakdown of the inventory by type,
amount and location, (iv) an equipment schedule and (v) such other information
reasonably requested by the Bank or the Agent;

      (h)    promptly after Borrower becomes aware of the commencement thereof,
notice of all actions, suits, and proceedings before any court or governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, involving uninsured claims of $150,000 or more affecting Borrower, or
any of its Subsidiaries, including, without limitation, any such proceeding
relating to any alleged violation of any Environmental Law;

      (i)    as soon as possible and in any event within five days after the
occurrence of each Default or Event of Default, a written notice specifying and
describing in reasonable detail such Default or Event of Default and describing
in reasonable detail the action which is proposed to be taken by Borrower with
respect thereto;

      (j)    promptly after the commencement thereof or promptly after Borrower
knows of the commencement or threat thereof, notice of any Forfeiture
Proceeding;

      (k)    promptly after submission to any government or regulatory agency,
all documents and information furnished to such government or regulatory agency
other than such documents and information prepared in the normal course of
business and which would not result in any adverse action to be taken by such
agency;

      (l)    as soon as possible and in any event within five Banking Days after
Borrower knows that any of the events or conditions specified below with respect
to any Plan or Multiemployer Plan have occurred or exist, a statement signed by
a chief financial officer of Borrower setting forth details respecting such
event or condition and the action, if any, which Borrower or the ERISA Affiliate
propose to take with respect thereto (and a copy of any report or notice
required to be filed with or given to PBGC by Borrower or an ERISA Affiliate
with respect to such event or condition):

           (i)    any reportable event, as defined in Section 4043(b) of ERISA
and the regulations issued thereunder, with respect to a Plan, as to which PBGC
has not by regulation waived the requirement of Section 4043(a) of ERISA that it
be notified within 30 days of the occurrence of such event (provided that a
failure to meet the minimum funding standard of Section 412 of the Code or
Section 302 of ERISA shall be a reportable event regardless of the issuance of
any waivers in accordance with Section 412(d) of the Code);

       (ii)    the filing under Section 4041 of ERISA of a notice of intent to
terminate any Plan or the termination of any Plan;

       (iii)    the institution by PBGC of proceedings under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Plan, or the receipt by Borrower or any ERISA Affiliate, of a notice from a
Multiemployer Plan that such action has been taken by PBGC with respect to such
Multiemployer Plan;

       (iv)    the complete or partial withdrawal by Borrower or any ERISA
Affiliate under Section 4201 or 4204 of ERISA from a Multiemployer Plan, or the
receipt by Borrower, or any ERISA Affiliate, of notice from a Multiemployer Plan
that it is in reorganization or insolvency pursuant to Section 4241 or 4245 of
ERISA or that it intends to terminate or has terminated under Section 4041A of
ERISA; and

       (v)    the institution of a proceeding by a fiduciary or any
Multiemployer Plan against Borrower or any ERISA Affiliate to enforce Section
515 of ERISA, which proceeding is not dismissed within 30 days;

      (m)    promptly, and in any event within five business days after the
sending or filing thereof, copies of all proxy statements, financial statements,
and reports which Borrower sends to its stockholders, and copies of all regular,
periodic and special reports and all registration statements which Borrower
files with the Securities and Exchange Commission or any other governmental
authority, or with any national securities exchange;

      (n)    such other information respecting the condition or operations,
financial or otherwise, of Borrower, or any Guarantor, as the Bank or the Agent
may from time to time reasonably request.

      Section 8.09.   Payment of Obligations.    Pay, discharge or otherwise
satisfy at or before maturity or before they become delinquent, as the case may
be, all material Debt except for (i) any Debt which is being contested in good
faith and with respect to which, on a consolidated basis, adequate reserves are
maintained in conformity with GAAP, (ii) Contemporary Subordinated Debt and
(iii) any other Subordinated Debt.

      Section 8.10.   Payment of Taxes.    Pay and discharge promptly all taxes,
assessments and government charges or levies imposed upon it or upon its income
and profits, or upon any of its property, real, personal or mixed, or upon any
part thereof, before the same shall become in default, and all other material
obligations (including lawful claims for labor, materials and supplies which, if
unpaid, might become a Lien) except that neither the Company nor any Guarantor
shall be required to pay any such tax, assessment, charge, levy or claim so long
as the validity thereof shall be contested in good faith by appropriate
proceedings and there shall have been set aside on its books adequate reserves
determined in accordance with GAAP with respect to any such tax, assessment,
charge, levy or claim so contested, provided that, except as provided in Section
9.02, the Company and each Guarantor shall pay all such taxes, assessments,
charges, levies or claims promptly if any Lien has attached as security
therefor.

      Section 8.11.   Intentionally Omitted.

      Section 8.12.   Management.    Use its best efforts to cause Donald
Sinkin, Stephen Frey, Margaret Krumholz and John Rebecchi to continue in the
employ of the Borrower in their present positions with their existing authority
as executive officers of Borrower, and consult with the Bank and the Agent
regarding the replacement of any of them.

      Section 8.14.   Field Examination and Equipment Audits.    From time to
time, allow the Bank or the Agent to conduct, and cooperate with the Bank and
the Agent in connection therewith, a Field Examination and an appraisal of the
Borrower's equipment. The usual and customary fees and expenses of such Field
Examinations, consisting of fees of $750 per man day, plus expenses, and
appraisals shall be for the account of the Borrower.

(THE BALANCE OF THIS PAGE IS INTENTIONALLY BLANK)

ARTICLE 9.    NEGATIVE COVENANTS.

      So long as any of the Notes shall remain unpaid or the Bank or the Agent
shall have any obligations under this Agreement, Borrower shall not:

      Section 9.01.   Debt and Guaranties.

      (a)    Create, incur, assume or suffer to exist, or permit any Guarantors
to create, incur, assume or suffer to exist any Debt, except:

           (i)    Debt arising under this Agreement or the Notes;

       (ii)    Debt described in Schedule III, and any renewals, extensions or
refinancings thereof, provided that such renewals, extensions or refinancing are
on terms no less favorable to Borrower or the Guarantor than the original terms
of such Debt (except for increases in interest rates not inconsistent with
increases in prevailing interest rates);

       (iii)    Debt incurred in connection with operating leases entered into
by Borrower, the Guarantors, or any of them, consistent with past practices or
in the ordinary course of business;

       (iv)    Debt of Borrower, or the Guarantors, or any of them, secured by
purchase money Liens permitted by Section 9.02;

       (v)    Contemporary Subordinated Debt; and

       (vi)    The assumption of the existing (as of July 1, 1999) debt of
Contemporary in an amount not to exceed $1,400,000 representing then existing
financings of certain equipment leases.

      (b)    Guaranty, endorse, become surety for or otherwise in any way become
or be responsible for the Debt or obligations of any Person, whether by
agreement to maintain capital, equity, net worth or solvency of any Person, by
agreement to purchase or discharge the Debt of any Person, or agreement to
purchase merchandise, materials, supplies or other property, if such agreement
provides that payment shall be made whether or not delivery of such merchandise,
materials, supplies or other property is ever made or tendered except:

           (i)    guarantees executed prior to the date hereof as described on
Schedule V attached hereto;

       (ii)    endorsements of negotiable instruments for collection or deposit
in the ordinary course of business; and

       (iii)    guarantees under this Agreement or of Debt of Borrower or any
Guarantor owing to the Bank or the Agent.

      Section 9.02.   Liens.    Create, incur, assume or suffer to exist, or
permit any of the Guarantors to create, incur, assume or suffer to exist, any
Lien, upon or with respect to any of its properties, now owned or hereafter
acquired, except:

      (a)    Liens in favor of the Bank or the Agent securing the Loans
hereunder;

      (b)    Liens for taxes or assessments or other government charges or
levies if not yet due and payable or if due and payable if they are being
contested in good faith by appropriate proceedings and for which appropriate
reserves are maintained in conformity with GAAP;

      (c)    Liens (i) imposed by law, such as mechanic's, supplier's,
materialmen's, landlord's, warehousemen's and carrier's Liens, and other similar
Liens, securing obligations incurred in the ordinary course of business which
are not past due for more than 30 days or (ii) which are being contested in good
faith by appropriate proceedings and for which appropriate reserves have been
established which, when aggregated with all indebtedness secured by all such
other Liens, secure indebtedness having an aggregate principal balance not in
excess of $50,000;

      (d)    Liens under workers' compensation unemployment insurance, social
security or similar legislation (other than ERISA);

      (e)    judgment and other similar Liens arising in connection with court
proceedings that have been in existence for fewer than 30 days after entry of
the judgment or the execution or other enforcement of which is effectively
stayed, and the claims secured thereby are being actively contested, in
Borrower's reasonable judgment, in good faith and by appropriate proceedings, or
which relate to judgments which, when aggregated with all other judgments
secured by such Liens, total less than $50,000;

      (f)    purchase money Liens on any property heretofore or hereafter
acquired or the assumption of any Lien on property existing at the time of such
acquisition, or a Lien incurred in connection with any conditional sale or other
title retention agreement or a Capital Lease; provided that such liens attach
only to the property as acquired and do not extend to any additional property of
Borrower;

      (g)    liens in connection with Borrower's assumption of equipment lease
financings in an amount not to exceed $1,400,000 in connection with Borrower's
purchase of the assets of Contemporary, which liens are on specific pieces of
leased equipment and are evidenced by the UCC-1 financing statements listed on
Schedule I annexed hereto, which were assumed by Borrower in connection with the
purchase of Contemporary's assets; and

      (h)    subordinate liens on Borrower's assets held by Contemporary as
collateral for the Contemporary Subordinated Debt.

      Section 9.03.   Investments and Advances.    Make or permit any Subsidiary
to make any loan or advance to any Person, or purchase, redeem or otherwise
acquire, or permit any such Subsidiary to purchase, redeem or otherwise acquire
any capital stock, assets, obligations or other securities, or make any capital
contribution to otherwise invest in or acquire any interest in any Person
(including, without limitation, any Borrower or any Subsidiary or Affiliate of
any Borrower), except:

      (a)    obligations issued or guaranteed by states or municipalities within
the United States of American and rated at least A-1 by Standard & Poor's;

      (b)    obligations issued or guaranteed by the United States of America or
any agency or subdivision thereof, the payment or guarantee of which constitutes
a full faith and credit obligation of the United States of America;

      (c)    certificates of deposit, time deposits, Eurodollar certificates of
deposit, bankers acceptances and other money market instruments issued by any
bank, trust company or financial institution organized under the laws of the
United States of America or any state (or in the case of Eurodollar certificates
of deposit, a branch of any such bank, trust company or financial institution)
having capital and surplus in an aggregate amount not less than $200,000,000 and
with such instrument rated at least A-1 by Standard & Poor's;

      (d)    commercial paper rated at least Prime-1 by Moody's Investor
Services or A-1 by Standard & Poor's;

      (e)    repurchase agreements entered into with any bank, trust company or
other financial institution organized under the laws of the United States of
America or any state having capital and surplus in an aggregate amount not less
than $200,000,000 and which are fully secured by obligations of the type
described in Section 9.03(b);

      (f)    investments of Borrower in any Subsidiary (excluding Graphcorr,
LLC) or investment of any Subsidiary in any other Subsidiary (excluding
Graphcorr, LLC); and

      (g)    loans, advances, guaranty obligations, capital contributions or
other investments of any nature in Graphcorr in excess of the amount of all such
investments on March 31, 2001.

      Section 9.04.   Sale of Assets.    Sell, lease, assign, transfer or
otherwise dispose of, or permit any of the Guarantors to sell, lease, assign,
transfer or otherwise dispose of, any of its now owned or hereafter acquired
assets (including, without limitation, shares of stock and indebtedness of such
Subsidiaries, receivables and leasehold interests) except for (i) assets
disposed of as no longer used or useful in the conduct of their respective
business or as have been disposed of in the ordinary course of business
consistent with Borrower's past practice or (ii) transfers of assets between or
among Borrower and Subsidiaries of Borrower, provided all such Subsidiaries are
Guarantors which have executed Security Agreements.

      Section 9.05.   Transactions with Affiliates.    Enter into any
transaction, including, without limitation, the purchase, sale or exchange of
property or the rendering of any service, with any Affiliate or permit any of
the Guarantors to enter into any transaction, including, without limitation, the
purchase, sale or exchange of property or the rendering of any service, with any
Affiliate, except in the ordinary course of and pursuant to the reasonable
requirements of Borrower's or such Guarantors business and upon fair and
reasonable terms not materially less favorable to Borrower or such Guarantor
than would be obtained in a comparable arm's length transaction with a Person
not an Affiliate.

      Section 9.06.   Mergers.    Except as permitted in Section 9.07, and
except for mergers of any Subsidiary with and into either Borrower or any
Subsidiary which is at such time a Guarantor, merge or consolidate with, or
sell, assign, lease or otherwise dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to any Person, or acquire all or substantially all
of the assets or the business of any Person (or enter into any agreement to do
any of the foregoing), or permit any of the Guarantors to do so.

      Section 9.07.   Intentionally Omitted.

      Section 9.08.   No Activities Leading to Forfeiture Proceeding.    Engage
in or permit any Guarantor to engage in any unlawful activity which could
reasonably be expected to result in a Forfeiture Proceeding.

      Section 9.09.   Corporate Documents; Fiscal Year.    Change its fiscal
year, or amend, modify or supplement its certificate or articles of
incorporation or by-laws in any way with the result that any of the individuals
identified in Section 8.12 have diminished responsibilities or operating and
management authority over Borrower and its Subsidiaries.

      Section 9.10.   New Subsidiaries.    Form, or permit any Guarantor to
form, any Subsidiary unless such Subsidiary shall become a party to the
Guaranty.

      Section 9.11.   Contemporary Subordinated Debt.    Make any payment of
principal, interest or any other amounts payable in connection with the
Contemporary Subordinated Debt or the Contemporary Subordination Documents.

      Section 9.12.   Dividends.    Pay any Dividend (whether payable in cash,
stock, other equity or debt instrument or in assets) or purchase, redeem, retire
or otherwise acquire for value of any of the Borrower's or any Subsidiary's
capital stock now or hereafter outstanding, or make any distribution of assets
to the Borrower's or any Subsidiary's stockholders as such, whether in cash,
assets, or in obligations, or allocate or otherwise set apart any sum for the
payment of any Dividend or distribution on, or for the purchase, redemption or
retirement of any shares of the Borrower's or any Subsidiary's capital stock or
make any other distribution by reduction of capital or otherwise in respect of
any share of the Borrower's or any Subsidiary's capital stock.

(THE BALANCE OF THIS PAGE IS INTENTIONALLY BLANK)

ARTICLE 10.    FINANCIAL COVENANTS.

      So long as any of the Notes shall remain unpaid or the Bank or the Agent
has any obligations under this Agreement:

      Section 10.01.   Maximum Total Liabilities to Net Worth Ratio.    Borrower
shall maintain at all times a ratio of Total Liabilities to Net Worth of not
more than the ratios set forth below for the periods set forth below:

            Period   Maximum Ratio  

  Sixth Amendment Closing Date
through 6/29/02   3.25 to 1.00  

  6/30/02 and thereafter   2.75 to 1.00  

      Section 10.02.   Interest Coverage Ratio.    The Borrower shall maintain
at all times an Interest Coverage Ratio of not less than the ratio set forth
below for the periods set forth below:

            Period   Maximum Ratio  

  Sixth Amendment Closing Date
through 6/29/02   1.50 to 1.00     6/30/02 and thereafter   2.00 to 1.00  

      Section 10.03.   Determination of Compliance.    Compliance with these
financial covenants shall be determined by reference to the consolidated
financial statements of Borrower and its Subsidiaries delivered to the Bank and
the Agent in accordance with Section 8.08. All financial covenants shall be
applicable at all times and shall be tested based upon the balance sheet
information and the results of operations for the period of 12 months preceding
the date of determination.

(THE BALANCE OF THIS PAGE IS INTENTIONALLY BLANK)

ARTICLE 11.    EVENTS OF DEFAULT.

      Section 11.01.   Events of Default.    The occurrence of any of the
following events shall be an "Event of Default":

      (a)    Borrower shall fail to pay within five days of due date (i)
principal of any of the Notes, (ii) interest on any of the Notes or (iii) any
fee or other amount due hereunder as and when due and payable.

      (b)    Any representation or warranty made or deemed made by Borrower in
this Agreement, or by Borrower or any Guarantor in any certificate delivered
pursuant to this Agreement or any other Loan Document, or which is contained in
any certificate, document, opinion, financial or other statement furnished to
the Bank or the Agent at any time pursuant to any Loan Document, shall prove to
have been incorrect in any material respect on or as of the date made or deemed
made;

      (c)    Borrower shall (i) make any payment, whether of principal, interest
or any other amount on the Contemporary Subordinated Debt or (ii) fail to
perform or observe any term, covenant or agreement contained in Section 2.03 or
Articles 8, 9 or 10;

      (d)    Borrower or any Guarantor shall fail to perform or observe any
other term, covenant or agreement on its part to be performed or observed in any
Loan Document and such failure shall continue for 15 consecutive days;

      (e)    Borrower or any Guarantor shall (i) fail to pay any amounts with
respect to any Debt in favor of the Bank or the Agent, including but not limited
to indebtedness for borrowed money (other than the payment obligations described
in (a) above) of Borrower or such Guarantor, as the case may be, or any interest
or premium thereon, when due (giving effect to any applicable grace period),
whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise, (ii) fail to pay any amounts in excess of $50,000 in the aggregate
with respect to any other Debt, including but not limited to indebtedness for
borrowed money of Borrower or such Guarantor, as the case may be, or any
interest or premium thereon, when due (giving effect to any applicable grace
period), whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise, (iii) fail to perform or observe any term, covenant or
condition on its part to be performed or observed under any agreement or
instrument relating to any Debt when required to be performed or observed, if
the effect of such failure to perform or observe is to accelerate, or to permit
the acceleration of, after the giving of notice or passage of time or both, the
maturity of such Debt, whether or not such failure to perform or observe shall
be waived by the holder of such Debt or (iv) any Debt shall be declared to be
due and payable, or required to be prepaid (other than by a regularly scheduled
required prepayment) prior to the stated maturity thereof;

      (f)    Borrower or any Guarantor shall (i) generally not, be unable to or
admit in writing its or their inability to, pay its or their debts as such debts
become due; or (ii) make an assignment for the benefit of creditors, petition or
apply to any court or otherwise for the appointment of a custodian, receiver or
trustee for it or a substantial part of its or their assets, (iii) as debtor,
commence any proceeding under any bankruptcy, reorganization, arrangement,
readjustment of debt, dissolution or liquidation law or statute of any
jurisdiction, whether now or hereafter in effect, (iv) have had any such
petition or application filed or any such proceeding shall have been commenced,
against it or them, in which an adjudication or appointment is made or order for
relief is entered, and which petition, application or proceeding remains
undismissed for a period of 30 days or more, or (v) by any act or omission shall
indicate its or their consent to, approval of or acquiescence in any such
petition, application or proceeding or order for relief or the appointment of a
custodian, receiver or trustee for all or any substantial part of its or their
property, (vi) suffer any such custodianship, receivership or trusteeship to
continue undischarged for a period of 30 days or more or (vii) cease to be
Solvent;

      (g)    one or more judgments, decrees or orders for the payment of money
in excess of $50,000 in the aggregate in respect of uninsured or unbonded claims
shall be rendered against Borrower or any of Guarantor and such judgments,
decrees or orders shall continue unsatisfied and in effect for a period of 30
consecutive days without being vacated, discharged, satisfied or stayed or
bonded pending appeal;

      (h)    An event or condition specified in Section 8.08(m) hereof shall
occur or exist with respect to any Plan or Multiemployer Plan and, as a result
of such event or condition, together with all other such events or conditions,
Borrower or any ERISA Affiliate shall incur or in the opinion of the Bank or the
Agent shall be reasonably likely to incur a liability to a Plan, a Multiemployer
Plan or PBGC (or any combination of the foregoing) which is, in the
determination of the Bank or the Agent, material in relation to the financial
condition, operations, business or prospects of Borrower or the Guarantors;

      (i)    Any Forfeiture Proceeding shall have been commenced; or

      (j)    The Security Agreement shall at any time after its execution and
delivery and for any reason cease to create a valid and perfected first security
interest in the Collateral or to be in full force and effect, or shall be
declared null and void, or the validity or enforceability thereof shall be
contested by Borrower, or Borrower shall deny that it has any further liability
or obligation under a Security Agreement to which it is a party, or Borrower
shall fail to perform any of its material obligations under any Security
Agreement.

      Section 11.02.   Remedies.    If any Event of Default shall occur, the
Bank and/or the Agent shall (a) declare the Revolving Credit Commitment to be
terminated, whereupon the same shall forthwith terminate, and (b) declare the
outstanding principal of the Notes, all interest thereon and all other amounts
payable under this Agreement and the Notes to be forthwith due and payable,
whereupon the Notes, all such interest and all such amounts shall become and be
forthwith due and payable, without presentment, demand, protest or further
notice of any kind, all of which are hereby expressly waived by Borrower;
provided that, in the case of an Event of Default referred to in Section
11.01(f) or Section 11.01(h) above, the Revolving Credit Commitment shall be
immediately terminated, and the Notes, all interest thereon and all other
amounts payable under this Agreement and the Notes shall be immediately due and
payable without notice, presentment, demand, protest or other formalities of any
kind, all of which are hereby expressly waived by Borrower.

(THE BALANCE OF THIS PAGE IS INTENTIONALLY BLANK)

ARTICLE 12.    MISCELLANEOUS

      Section 12.01.   Year 2000 Compliance.    All of Borrower's and each
Subsidiary's computer hardware and software which performs or supports
Borrower's principal business functions, or its accounting, financial reporting
or management information systems (collectively, "Principal Systems") have the
ability to (a) consistently handle date information before, during and after
January 1, 2000, including but not limited to accepting date input, providing
date output and performing calculations on dates or portions of dates, (b)
function accurately in accordance with the specifications of such computer
hardware or software and without interruption before, during and after January
1, 2000, without any change in operations associated with the advent of the new
century, (c) respond to two-digit date input in a way that resolves any
ambiguity as to century in a disclosed, defined and predetermined manner and (d)
store and provide output of date information in ways that are unambiguous as to
century. With respect to the Principal Systems, any reprogramming or other
corrective modifications required to permit the proper functioning beginning
immediately after December 31, 1999 of (i) the computer systems of Borrower, its
Subsidiaries and Affiliates and (ii) equipment containing embedded microchips
(including systems and equipment supplied by others or with which systems of
Borrower, its Subsidiaries and Affiliates interface) and the testing of all such
systems and equipment, as so reprogrammed, has been completed.

      Section 12.02.   Amendments and Waivers.    Except as otherwise expressly
provided in this Agreement, any provision of this Agreement may be amended or
modified only by an instrument in writing signed by Borrower, the Bank and the
Agent, and any provision of this Agreement may be waived by Borrower, by the
Bank or the Agent; provided that no amendment, modification or waiver shall be
effective, unless by an instrument signed by the Bank and the Agent. No failure
on the part of the Bank or the Agent to exercise, and no delay in exercising,
any right hereunder shall operate as a waiver thereof or preclude any other or
further exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

      Section 12.03.   Usury.    Anything herein to the contrary
notwithstanding, the obligations of Borrower under this Agreement and the Notes
shall be subject to the limitation that payments of interest shall not be
required to the extent that receipt thereof would be contrary to provisions of
applicable law limiting rates of interest which the Bank or the Agent may charge
or collect.

      Section 12.04.   Expenses.    Borrower shall reimburse the Bank and the
Agent on demand for all reasonable costs, expenses, and charges (including,
without limitation, reasonable fees and charges of external legal counsel for
the Bank and the Agent) incurred by the Bank and the Agent in connection with
the preparation or performance of this Agreement and the Loan Documents. In
addition, Borrower shall reimburse the Bank and the Agent for all reasonable
costs and expenses in connection with the enforcement or preservation of any
rights under this Agreement, the Notes or the other Loan Documents. Borrower
agrees to indemnify the Bank and the Agent and their directors, officers,
employees and agents from, and hold each of them harmless against, any and all
losses, liabilities, claims, damages or expenses incurred by any of them arising
out of or by reason of any investigation or litigation or other proceedings
(including any threatened investigation or litigation or other proceedings)
relating to any actual or proposed use by Borrower, of the proceeds of the
Loans, including, without limitation, the reasonable fees and disbursements of
counsel incurred in connection with any such investigation or litigation or
other proceedings (but excluding any such losses, liabilities, claims, damages
or expenses incurred by reason of the gross negligence or willful misconduct of
the Person to be indemnified).

      Section 12.05.   Survival.    The obligations of Borrower under Section
2.03(b), Article 5 and Section 12.03 shall survive the repayment of the Loans
for a period corresponding to the maximum applicable statute of limitations in
effect in the State of New York from time to time.

      Section 12.06.   Assignment.    This Agreement shall be binding upon, and
shall inure to the benefit of, Borrower, the Bank, the Agent and their
respective successors and assigns, except that Borrower may not assign or
transfer its rights or obligations hereunder.

      Section 12.07.   Notices.    All notices, consents, approvals and other
communications required or permitted to be given to a party under this Agreement
shall be in writing and shall be delivered personally to the party, sent by any
national overnight courier or mailed first class certified mail, return receipt
requested, to the party at the address indicated on page one, to the attention
of Brian Stone for the Bank, to the attention of Peter Alvarez for the Agent and
to the attention of Margaret Krumholz for Borrower. Any item delivered in
accordance with the provisions of this Section shall be deemed to have been
delivered (i) on the date of personal delivery, (ii) on the business day
following the date sent by overnight courier or (ii) on the fourth day following
the date on which it was so mailed, as the case may be.

      Section 12.08.   Setoff.    Borrower agrees that, in addition to (and
without limitation of) any right of setoff, banker's lien or counterclaim the
Bank may otherwise have, the Bank and the Agent shall each be entitled, at its
option without any prior notice to Borrower (any such notice being expressly
waived by Borrower to the extent permitted by applicable law), to offset
balances (general or special, time or demand, provisional or final) held by it
for the account of Borrower at any of the Bank's or the Agent's offices against
any amount then due and payable by Borrower to the Bank or the Agent under this
Agreement or any of the Notes which is not paid when due (regardless of whether
such balances are then due to Borrower), in which case it shall promptly notify
Borrower thereof, provided that neither the Bank's nor the Agent's failure to
give such notice shall affect the validity thereof. Payments by Borrower
hereunder shall be made without setoff or counterclaim.

      Section 12.09.   Jurisdiction; Immunities.

      (a)    Borrowers hereby irrevocably submits to the jurisdiction of any New
York State or United States Federal court sitting in Suffolk or Nassau County
over any action or proceeding arising out of or relating to this Agreement or
any of the Notes, and Borrower hereby irrevocably agrees that all claims in
respect of such action or proceeding may be heard and determined in such New
York State or Federal court. To the extent permitted by applicable law, Borrower
irrevocably consents to the service of any and all process in any such action or
proceeding by the mailing (by certified or registered mail) of copies of such
process to it. Borrower agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. To the extent
permitted by applicable law, Borrower further waives any objection to venue in
such State or Federal Court and any objection to an action or proceeding in such
State or Federal Court on the basis of forum non conveniens. Borrower further
agrees that any action or proceeding brought against the Bank or the Agent shall
be brought only in New York State or United States Federal court sitting in
Suffolk or Nassau County.

      (b)    THE PARTIES WAIVE ANY RIGHT TO A JURY TRIAL.

      (c)    Nothing in this Section shall affect the right of the Bank or the
Agent to serve legal process in any other manner permitted by law or affect the
right of the Bank or the Agent to bring any action or proceeding against
Borrower or its property in the courts of any other jurisdictions.

      (d)    To the extent that Borrower has or hereafter may acquire any
immunity from jurisdiction of any court or from any legal process (whether from
service or notice, attachment prior to judgment, attachment in aid of execution,
execution or otherwise) with respect to itself or its property, Borrower hereby
irrevocably waives, to the extent permitted by applicable law, such immunity in
respect of its obligations under this Agreement and the Note.

      Section 12.10.   Severability.    The provisions of this Agreement are
intended to be severable. If for any reason any provision of this Agreement
shall be held invalid or unenforceable in whole or in part in any jurisdiction,
such provision shall, as to such jurisdiction, be ineffective to the extent of
such invalidity or unenforceability without in any manner affecting the validity
or enforceability thereof in any other jurisdiction or the remaining provisions
hereof in any jurisdiction.

      Section 12.11.   Integration.    The Loan Documents set forth the entire
agreement among the parties hereto relating to the transactions contemplated
thereby and supersede any prior oral or written statements or agreements with
respect to such transactions.

      Section 12.12.   Governing Law.    This Agreement shall be governed by,
and interpreted and construed in accordance with, the law of the State of New
York applicable to agreements made and to be performed wholly within the State
of New York.

END OF AMENDED AND RESTATED CREDIT AGREEMENT

     4.   Effectiveness.    This Sixth Amendment shall become effective upon the
occurrence of the following events and the receipt and satisfactory review by
the Bank, the Agent and their counsel of the following documents:

      (a)    The Agent shall have received this Sixth Amendment, duly executed
by the Borrower.

      (b)    The Agent shall have received the Revolving Credit Note, the
Mortgage Loan Note and the Term Loan Note, each duly executed by the Borrower.

      (c)    The Agent shall have received certified (as of the date of the
Sixth Amendment) copies of the resolutions of the board of directors of the
Borrower authorizing the Sixth Amendment and the and the execution, delivery and
performance thereof and certified copies of all documents evidencing other
necessary corporate action and governmental approvals, if any, with respect to
the Sixth Amendment and the transactions contemplated thereby.

      (d)    The Agent shall have received a certificate of the Secretary or an
Assistant Secretary (attested to by another officer) of the Borrower certifying:
(i) the names and true signatures of the officer or officers of the Borrower
authorized to sign the Sixth Amendment, the Notes and any other Loan Documents
to be delivered hereunder on behalf of the Borrower and (ii) that there has been
no change to the organizational documents of the Borrower from those previously
delivered to the Bank.

      (e)    The Agent shall have received from the Borrower a Confirmation of
Security Agreement.

      (f)    The Agent shall have received from each of the Guarantors a
Guarantor Confirmation Agreement.

      (g)    The Agent shall have received the initial Borrowing Base
Certificate, evidencing availability for (i) all Revolving Credit Loans
outstanding on the Sixth Amendment Closing Date and (ii) if requested, the
initial Revolving Credit Loan to be made after the Sixth Amendment Closing Date.

      (h)    The Agent shall have received and satisfactorily reviewed an
updated Field Examination of the Borrower.

      (i)    The Agent shall have received and satisfactorily reviewed the
Borrower's third quarter financial statements.

      (j)    The following statements shall be true and the Agent shall have
received a certificate signed by the President or Chief Financial Officer of the
Borrower dated the date hereof, stating that:

           (i)    The representations and warranties contained in Article 7 of
the Credit Agreement (as amended by the Sixth Amendment) are true and correct on
the date hereof; and        (ii)    No Default or Event of Default has occurred
and is continuing, or would result from the making of a Revolving Credit Loan.

      (k)    All schedules, documents, certificates and other information
provided to the Agent pursuant to or in connection with the Sixth Amendment
shall be satisfactory to the Agent and its counsel in all respects.

      (l)    All legal matters incident to the Sixth Amendment and the
transactions contemplated hereby shall be satisfactory to Cullen and Dykman,
counsel to the Bank and the Agent.

      (m)    The Agent shall have received such other approvals, opinions or
documents as the Agent or its counsel may reasonably request.

      (n)    The Agent shall have received payment of the reasonable legal fees
and expenses of the Agent's counsel.

      5.   Governing Law.    This Sixth Amendment shall be governed by, and
construed in accordance with, the laws of the State of New York.

      6.   Counterparts.    This Sixth Amendment may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement.

      7.   Ratification.    Except as hereby amended, the Agreement and all
other Loan Documents executed in connection therewith shall remain in full force
and effect in accordance with their originally stated terms and conditions. The
Agreement and all other Loan Documents executed in connection therewith, as
amended hereby, are in all respects ratified and confirmed.

      IN WITNESS WHEREOF, the parties hereto have executed this Sixth Amendment
as of the year and date first above written.

            DISC GRAPHICS, INC.   THE DIME SAVINGS BANK
OF NEW YORK, FSB


By:
Name:
Title:     /s/  Donald Sinkin
   Donald Sinkin
  President and
   Chief Executive Officer   By:
Name:
Title: ________________________






  DIME COMMERCIAL CORP.


  By:
Name:
Title:     /s/  Peter Alvarez
     Peter Alvarez
     Vice President

List of Schedules and Exhibits

      Schedule I   Description of Liens

Schedule II   List of Subsidiaries of Borrower

Schedule III   List of Credit Agreements (including indentures, purchase
agreements, guaranties, Capital Leases, etc.)

Schedule IV   Agreements effecting Loan Documents

Schedule V   List of Guaranties

  *      *       *      *      *

Exhibit A   Form of Revolving Credit Note

Exhibit B   Form of Guaranty

Exhibit B-1   Form of Guarantor Confirmation Agreement

Exhibit C-1   Security Agreement of Borrower

Exhibit C-2   Security Agreement of Guarantors

Exhibit C-3   Security Agreement Confirmation of Borrower

Exhibit C-4   Security Agreement Confirmation of Guarantors

Exhibit E   Form of Opinion of Counsel

Exhibit F   Form of Notice of Borrowing

EXHIBIT A

AMENDED AND RESTATED
REVOLVING CREDIT NOTE

      $11,000,000   December __, 2001
Islandia, New York

      For value received, Disc Graphics, Inc., a Delaware corporation
("Borrower"), hereby promises to pay to the order of The Dime Savings Bank of
New York, FSB, a federal savings bank (the "Bank"), at the office of Dime
Commercial Corporation (the "Agent") at 1180 Avenue of the Americas, New York,
New York 10036, on or before December 1, 2004, the principal amount of
$12,700,000, or the actual amount loaned by the Bank to Borrower pursuant to the
"Credit Agreement" (defined below), in lawful money of the United States of
America and in immediately available funds, on the date and in the manner
provided in the Credit Agreement. Borrower also promises to pay interest on the
unpaid principal balance hereof at the rate or rates of interest as provided in
the Credit Agreement, on the dates and in the manner provided therein.

      The holder of this Revolving Credit Note shall record the date and amount
of each Revolving Credit Loan made by the Bank, and the date and amount of each
payment of principal or interest, either on the schedule attached hereto, or on
such computer, magnetic disk, tape or other such electronic data storage and
retrieval system as the Bank and/or the Agent considers adequate for such
purpose, in its sole and absolute discretion. Any such record shall constitute
prima facie evidence of the accuracy of the information so recorded, but no
failure so to record, or any error in so recording, shall affect the obligation
of the Borrower to repay any Revolving Credit Loans, with interest thereon, as
provided herein or in the Credit Agreement.

      This is the Revolving Credit Note referred to in that certain Revolving
Credit Agreement dated February 26, 1997 between Borrower and the Bank as
previously amended and as amended and restated on the date hereof (the "Credit
Agreement"), and evidences the Revolving Credit Loans made by the Bank
thereunder. This Note is a substitute for the ones given by Borrower on February
26, 1997, December 1, 1998 and June 22, 2001. All capitalized terms not defined
herein shall have the meanings given to them in the Credit Agreement.

      The Credit Agreement provides for the acceleration of the maturity of
principal upon the occurrence of certain Events of Default, for a Default Rate
of interest and for prepayments on the terms and conditions specified therein.

      Borrower waives presentment, notice of dishonor, protest and any other
notice or formality with respect to this Revolving Credit Note, except as may be
set forth in the Credit Agreement.

      The terms of this Revolving Credit Note may not be changed orally, but
only by an instrument duly executed by Borrower and the Bank.

     This Revolving Credit Note shall be governed by, and interpreted and
construed in accordance with, the laws of the State of New York.

      DISC GRAPHICS, INC.


By: _______________________________
Name:    Donald Sinkin
Title:       President

SCHEDULE OF REVOLVING CREDIT LOANS

            Principal   Date of Loan   Amount of Loan   Principal Paid

EXHIBIT B

MORTGAGE LOAN NOTE

      $416,250.00   December __, 2001
Islandia, New York

      For value received, Disc Graphics, Inc., a Delaware corporation
("Borrower"), hereby promises to pay to the order of The Dime Savings Bank of
New York, FSB, a federal savings bank (the "Bank"), at the office of Dime
Commercial Corporation (the "Agent") at 1180 Avenue of the Americas, New York,
New York 10036, the principal amount of $416,250.00, in lawful money of the
United States of America and in immediately available funds, on the dates and in
the manner provided in the Credit Agreement. Borrower also promises to pay
interest on the unpaid principal balance hereof at the rate or rates of interest
as provided in the Credit Agreement, on the dates and in the manner provided
therein.

      This is the Mortgage Loan Note referred to in that certain Revolving
Credit Agreement dated February 26, 1997 between Borrower and the Bank as
previously amended and as amended and restated on the date hereof (the "Credit
Agreement"), and evidences the Mortgage Loan made by the Bank thereunder. This
Note is a substitute for, and not in repayment of, the Promissory Note given by
Borrower on January 16, 1998. All capitalized terms not defined herein shall
have the meanings given to them in the Credit Agreement.

      The Credit Agreement provides for the acceleration of the maturity of
principal upon the occurrence of certain Events of Default, for a Default Rate
of interest and for prepayments on the terms and conditions specified therein.

      Borrower waives presentment, notice of dishonor, protest and any other
notice or formality with respect to this Mortgage Loan Note, except as may be
set forth in the Credit Agreement.

      The terms of this Mortgage Loan Note may not be changed orally, but only
by an instrument duly executed by Borrower and the Bank.

      This Mortgage Loan Note shall be governed by, and interpreted and
construed in accordance with, the laws of the State of New York.

      DISC GRAPHICS, INC.


By: _______________________________
Name:    Donald Sinkin
Title:       President

EXHIBIT C

TERM LOAN NOTE

      $38,900.00   December __, 2001
Islandia, New York

      For value received, Disc Graphics, Inc., a Delaware corporation
("Borrower"), hereby promises to pay to the order of The Dime Savings Bank of
New York, FSB, a federal savings bank (the "Bank"), at the office of Dime
Commercial Corporation (the "Agent") at 1180 Avenue of the Americas, New York,
New York 10036, the principal amount of $638,900.00, in lawful money of the
United States of America and in immediately available funds, on the dates and in
the manner provided in the Credit Agreement. Borrower also promises to pay
interest on the unpaid principal balance hereof at the rate or rates of interest
as provided in the Credit Agreement, on the dates and in the manner provided
therein.

      This is the Term Loan Note referred to in that certain Revolving Credit
Agreement dated February 26, 1997 between Borrower and the Bank as previously
amended and as amended and restated on the date hereof (the "Credit Agreement"),
and evidences the Term Loan made by the Bank thereunder. This Note is a
substitute for, and not in repayment of, the Promissory Note given by Borrower
on January 12, 1999. All capitalized terms not defined herein shall have the
meanings given to them in the Credit Agreement.

      The Credit Agreement provides for the acceleration of the maturity of
principal upon the occurrence of certain Events of Default, for a Default Rate
of interest and for prepayments on the terms and conditions specified therein.

      Borrower waives presentment, notice of dishonor, protest and any other
notice or formality with respect to this Term Loan Note, except as may be set
forth in the Credit Agreement.

      The terms of this Term Loan Note may not be changed orally, but only by an
instrument duly executed by Borrower and the Bank.

      This Term Loan Note shall be governed by, and interpreted and construed in
accordance with, the laws of the State of New York.

      DISC GRAPHICS, INC.


By: _______________________________
Name:    Donald Sinkin
Title:       President

Borrower's Confirmation of Security Agreement

      Confirmation of Security Agreement dated effective December 28, 2001 in
favor of The Dime Savings Bank of New York, FSB, a New York banking
organization, having an office at 1377 Motor Parkway, Islandia, New York 11788
(the "Bank") and Dime Commercial Corp., a New York corporation, having an office
at 1180 Avenue of the Americas, New York, New York 10036 (the "Agent") given by
Disc Graphics, Inc. ("Borrower").

      Borrower has entered into the Sixth Amendment to Credit Agreement (the
"Restated Credit Agreement") with the Bank and the Agent, pursuant to which the
the Borrower, the Bank and the Agent have agreed to modify the terms of a prior
credit agreement between the parties originally dated as of February 26, 1997
(as amended prior to the date hereof, the "Credit Agreement"), all in accordance
with the terms of the Restated Credit Agreement.

      Pursuant to the Credit Agreement, Borrower previously executed and
delivered to the Bank a Security Agreement dated February 26, 1997 (as
previously ratified and confirmed, the "Security Agreement"), under which
Borrower granted the Bank a security interest in and to certain assets of
Borrower, then existing or later acquired, described and defined as "Collateral"
in Section l(b)(ii) of the Security Agreement.

      Borrower has asked the Bank and the Agent to enter into the Restated
Credit Agreement, and the Bank and the Agent have agreed to do so, but only on
condition that the Borrower confirms to the Bank and the Agent that its interest
in the Collateral given under the Security Agreement in connection with the
Credit Agreement constitutes a valid security in favor of the Bank and the Agent
for the purposes of the Restated Credit Agreement.

      Accordingly, to induce the Bank and the Agent to modify the terms of the
Credit Agreement in accordance with the terms of the Restated Credit Agreement
and in consideration therefor, Borrower confirms, acknowledges and represents to
the Bank and the Agent as follows:

      The Security Agreement is in full force and effect in accordance with the
terms thereof, and constitutes a legal, binding and enforceable agreement of
Borrower. The Security Agreement covers and grants the Bank, and by the
execution of this Confirmation of Security Agreement does hereby grant to the
Agent, as well, a first lien priority interest in all assets and properties of
Borrower now existing or hereafter acquired which constitute Collateral. All
warranties and representations set forth in the Security Agreement respecting
Borrower are true and correct, and all covenants of Borrower described therein
have been performed. As of the date hereof, there have been no changes to the
information set forth in Schedule I of the Security Agreement, a copy of which
is annexed hereto.

      IN WITNESS WHEREOF, Borrower has executed this confirmation of Security
Agreement.

      Disc Graphics, Inc.


By:  _____________________________
Name:     Donald Sinkin
Title:        President

SCHEDULE I

TO

DISC GRAPHICS, INC.

SECURITY AGREEMENT

Principal Office*

10 Gilpin Avenue

Hauppauge, New York 11788

Other Offices Where Records Are Kept*

3116 Vanowen Street, Burbank, California 91505
30 Gilpin Avenue, Hauppauge, New York 11788

Locations Where Collateral
Is Stored, Used or Located*

10 Gilpin Avenue, Hauppauge, New York 11788
30 Gilpin Avenue, Hauppauge, New York 11788
198 Greenpond Road, Rockaway, New Jersey 07866
3116 Vanowen Street, Burbank, California 91505


Business and Trade Names
Used by Debtor

            Current Names*   Discontinued Names  

  Disc Graphics
Benham Press
Contemporary Color Graphics   Four Seasons Litho

      *Forms UCC- I shall be filed in all jurisdictions where Debtor has offices
or stores, uses or places Collateral, under each actual and trade name used by
Debtor.

Guarantors' Confirmation of Security Agreement

      Confirmation of Security Agreement dated effective December 28, 2001 in
favor of The Dime Savings Bank of New York, FSB, a New York banking
organization, having an office at 1377 Motor Parkway, Islandia, New York 11788
(the "Bank") and Dime Commercial Corp., a New York corporation, having an office
at 1180 Avenue of the Americas, New York, New York 10036 (the "Agent") given by
Four Seasons Litho, Inc. ("Four Seasons"), Disc Graphics Label Group, Inc.
("Label"), and Cosmetic Sampling Technologies, Inc. ("Cosmetics") (Four Seasons,
Label and Cosmetics, each a "Guarantor" and collectively, the "Guarantors") in
connection with a credit facility made by the Bank to Disc Graphics, Inc.
("Borrower").

      Borrower has entered into the Sixth Amendment to Credit Agreement (the
"Restated Credit Agreement") with the Bank and the Agent, pursuant to which the
Bank and the Agent have agreed to modify and extend the terms of a prior credit
agreement between the parties originally dated as of February 26, 1997 (as
amended prior to the date hereof, the "Credit Agreement"), all in accordance
with the terms of the Restated Credit Agreement.

      Pursuant to the Credit Agreement, Four Seasons and Label previously
executed and delivered to the Bank a Security Agreement dated February 26, 1997
and Cosmetics previously executed and delivered to the Bank a Security Agreement
dated December 1, 1998 (the "Security Agreements") under which each of the
Guarantors granted the Bank a security interest in and to certain assets of the
Guarantors, then existing or later acquired, described and defined as
"Collateral" in Section 1 (b)(ii) of the Security Agreements.

      Borrower has asked the Bank and the Agent to enter into the Restated
Credit Agreement, and the Bank and the Agent have agreed to do so, but only on
condition that the Guarantors confirm to the Bank and the Agent that their
interest in the Collateral given under the Security Agreements in connection
with the Credit Agreement constitutes a valid security interest in favor of the
Bank and the Agent for the purposes of the Restated Credit Agreement.

      Because of their relationship as subsidiaries of the Borrower, Guarantors
will benefit from the modification and extension of the terms of the Credit
Agreement in accordance with the terms of the Restated Credit Agreement.

      Accordingly, to induce the Bank and the Agent to modify and extend the
terms of the Credit Agreement in accordance with the terms of the Restated
Credit Agreement and in consideration therefor, Guarantors confirm, acknowledge
and represent to the Bank and the Agent as follows:

      The Security Agreements are in full force and effect in accordance with
the terms thereof, and constitute legal, binding and enforceable agreements of
the Guarantors. The Security Agreements cover and grant the Bank, and by the
execution of this Confirmation of Security Agreement does hereby grant to the
Agent, as well, a first lien priority interest in all assets and properties of
the Guarantors now existing or hereafter acquired which constitute Collateral.
All warranties and representations set forth in the Security Agreements
respecting the Guarantors are true and correct, and all covenants of the
Guarantors described therein have been performed. As of the date hereof, there
have been no changes to the information set forth in Schedule I of the Security
Agreements, copies of which are annexed hereto.

      IN WITNESS WHEREOF, the Guarantors have executed this confirmation of the
Security Agreements.

      Four Seasons Litho, Inc.


By:  _____________________________
Name:     Donald Sinkin
Title:        President


Disc Graphics Label Group, Inc.


By:  _____________________________
Name:     Donald Sinkin
Title:        President


Cosmetic Sampling Technologies, Inc.


By:  _____________________________
Name:     Donald Sinkin
Title:        President

      Disc Graphics, Inc.


By:  _____________________________
Name:     Donald Sinkin
Title:        President

SCHEDULE I

TO

FOUR SEASONS LITHO, INC.

SECURITY AGREEMENT

Principal Office*

10 Gilpin Avenue

Hauppauge, New York 11788

Other Offices Where Records Are Kept*

30 Gilpin Avenue, Hauppauge, New York 11788

Locations Where Collateral
Is Stored, Used or Located*

10 Gilpin Avenue, Hauppauge, New York 11788
30 Gilpin Avenue, Hauppauge, New York 11788

Business and Trade Names
Used by Debtor



            Current Names*   Discontinued Names  

  Four Seasons Litho
Disc Graphics Commercial Group  

      *Forms UCC- I shall be filed in all jurisdictions where Debtor has offices
or stores, uses or places Collateral, under each actual and trade name used by
Debtor.

SCHEDULE I

TO

DISC GRAPHICS LABEL GROUP, INC.

SECURITY AGREEMENT

Principal Office*

198 Greenpond Road

Rockaway, New Jersey 07866

Other Offices Where Records Are Kept*

10 Gilpin Avenue, Hauppauge, New York 11788
30 Gilpin Avenue, Hauppauge, New York 11788

Locations Where Collateral
Is Stored, Used or Located*

10 Gilpin Avenue, Hauppauge, New York 11788
198 Greenpond Road, Rockaway, New Jersey 07866
30 Gilpin Avenue, Hauppauge, New York 11788

Business and Trade Names
Used by Debtor



            Current Names*   Discontinued Names  

  Disc Graphics Label Group  

      *Forms UCC- I shall be filed in all jurisdictions where Debtor has offices
or stores, uses or places Collateral, under each actual and trade name used by
Debtor.

SCHEDULE I

TO

COSMETIC SAMPLING TECHNOLOGIES, INC.

SECURITY AGREEMENT

Principal Office*

30 Gilpin Avenue
Hauppauge, New York 11788

Other Offices Where Records Are Kept*

10 Gilpin Avenue, Hauppauge, New York 11788
30 Gilpin Avenue, Hauppauge, New York 11788

Locations Where Collateral
Is Stored, Used or Located*

10 Gilpin Avenue, Hauppauge, New York 11788
30 Gilpin Avenue, Hauppauge, New York 11788

Business and Trade Names
Used by Debtor



            Current Names*   Discontinued Names  

  Cosmetic Sampling Technologies
CST  

      *Forms UCC- I shall be filed in all jurisdictions where Debtor has offices
or stores, uses or places Collateral, under each actual and trade name used by
Debtor.

Guarantor Confirmation Agreement

      Guarantor Confirmation Agreement dated effective December 28, 2001 in
favor of The Dime Savings Bank of New York, FSB, a New York banking
organization, having an office at 1377 Motor Parkway, Islandia, New York 11788
(the "Bank") and Dime Commercial Corp., a New York corporation, having an office
at 1180 Avenue of the Americas, New York, New York 10036 (the "Agent") given by
the persons whose names and addresses are set forth on the signature page hereof
(the "Guarantors").

      Disc Graphics, Inc. (the "Borrower") has entered into the Sixth Amendment
to Credit Agreement (the "Restated Credit Agreement") with the Bank and the
Agent, pursuant to which the Bank and the Agent have agreed to modify the terms
of a prior credit agreement between the parties originally dated as of February
26, 1997 (as amended prior to the date hereof, the "Credit Agreement"), all in
accordance with the terms of the Restated Credit Agreement.

      Pursuant to the Credit Agreement, Borrower previously executed and
delivered a Security Agreement, Revolving Credit Note and other documents in
connection with the loan referred to in the Credit Agreement and previously
executed a Mortgage Loan Note and a Term Loan Note, which, pursuant to the
Restated Credit Agreement have been amended and restated and are now subject to
the Restated Credit Agreement and other documents executed in connection
therewith (collectively, the "Loan Documents"), and in connection therewith and
pursuant thereto, each of the Guarantors executed and delivered to the Bank
their respective guaranties (the "Guaranties") under which each Guarantor
guaranteed the indebtedness, liabilities and obligations of the Borrower to the
Bank.

      Borrower has asked the Bank and the Agent to enter into the Restated
Credit Agreement, and the Bank and the Agent have agreed to do so, but only on
condition that each Guarantor confirms to the Bank and the Agent that its
respective guaranty continues to apply to all of the Borrower's indebtedness,
liabilities and obligations to the Bank and/or the Agent under the Restated
Credit Agreement.



-1-

      Accordingly, to induce the Bank and the Agent to modify the terms of the
Credit Agreement in accordance with the terms of the Restated Credit Agreement
and in consideration therefor, each of the Guarantors jointly and severally
confirms, acknowledges and represents to the Bank and the Agent that the
Guaranties of each of the Guarantors are in full force and effect in accordance
with the terms thereof, and the Guaranties constitute a legal, binding and
unconditional guaranty by each of the Guarantors of the due payment and
performance by the Borrower of the indebtedness, liabilities and obligations of
the Borrower to the Bank and/or the Agent, whether now existing or hereafter
arising, including, without limitation, the indebtedness, liabilities and
obligations of the Borrower to the Bank and/or the Agent under the Loan
Documents and the Restated Credit Agreement. All warranties and representations
set forth in the Guaranties respecting the Guarantors are true and correct as of
the date hereof.

      IN WITNESS WHEREOF, each of the Guarantors has executed this Agreement.

      Four Seasons Litho, Inc.


By:  _____________________________
Name:     Donald Sinkin
Title:        President


Disc Graphics Label Group, Inc.


By:  _____________________________
Name:     Donald Sinkin
Title:        President


Cosmetic Sampling Technologies, Inc.


By:  _____________________________
Name:     Donald Sinkin
Title:        President

-2-